 

VYSTAR CORPORATION 8-K [vyst-8k_071919.htm]

 

Exhibit 10.4

 



 



MASTER SECURITY AGREEMENT 

 



by and among

  

Murida Furniture Co. Inc.
Vystar Corporation, and
The Other Grantors Party Hereto 

(individually and collectively, and jointly and severally, as “Grantor”)

 

in favor and for the benefit of

 

Fidelity Co-operative Bank
(as “Lender”) 

 

Dated as of: July 18, 2019

 

 

 

 

TABLE OF CONTENTS

 



1. DEFINITIONS 2 2. GRANT OF SECURITY INTEREST AND LIEN; COLLATERAL 6   2.1
Grant 6   2.2 Description of the Collateral 6 3. CROSS COLLATERALIZATION 8 4.
AUTHORIZATION AND RATIFICATION 8   4.1 Authorization to File 8   4.2
Ratification by Grantor 9 5. ACTIONS BY GRANTOR AS TO COLLATERAL 9   5.1
Promissory Notes and Tangible Chattel Paper 9   5.2 Deposit Accounts 9   5.3
Investment Property and Equity Interests 9   5.4 Landlord Access Agreements;
Bailee Letters 10   5.5 Electronic Chattel Paper and Transferable Records 10  
5.6 Letter-of-Credit Rights 10   5.7 Commercial Tort Claims 11   5.8 Motor
Vehicles 11   5.9 Other Actions as to any and All Collateral 11 6. INTELLECTUAL
PROPERTY COLLATERAL 11   6.1 Intellectual Property License 11   6.2 Dealing With
Intellectual Property 12   6.3 Additional Intellectual Property 13   6.4
Intellectual Property Litigation 13 7. PERFECTION CERTIFICATE 13 8. CERTAIN
REPRESENTATIONS AND WARRANTIES 14   8.1 Incorporation of Representation and
Warranties 14   8.2 Representations and Warranties Regarding the Collateral 14
9. CERTAIN COVENANTS 15   9.1 Incorporation of Covenants 15   9.2 Joinder of
Additional Grantors 15   9.3 Covenants Concerning the Collateral and Grantor 16
10. GRANTOR’S USE OF COLLATERAL 17 11. INSURANCE 17   11.1 Maintenance of
Insurance 17

 



TOC - i of iii

 

 

  11.2 Insurance Proceeds 18   11.3 Continuation of Insurance 18 12. COLLATERAL
PRESERVATION 19   12.1 Preservation Costs And Expenses 19   12.2 Lender’s
Obligations and Duties Regarding Preservation 19 13. NOTICE TO PERSONS OBLIGATED
ON COLLATERAL 19 14. DEFAULT 20 15. RIGHTS AND REMEDIES 20   15.1 Rights And
Remedies Generally 20   15.2 Power of Attorney 20     15.2.1     Appointment and
Powers of Lender 20     15.2.2     Ratification of actions done or taken 21    
15.2.3     No Duty Upon Lender 21   15.3 Lender’s Sale of Collateral 21   15.4
Proceeds of collection or sale; expenses 21   15.5 Set-off 22   15.6
Intellectual property 22   15.7 Rights and remedies cumulative 22   15.8
Enforcement; non-waiver; all waivers in writing 23   15.9 Commercially
reasonable action 23   15.10 Non-exhaustive actions 24 16. CERTAIN WAIVERS;
RELIANCE; CONFIRMATIONS 24   16.1 Obligations absolute 24   16.2 Marshaling 25  
16.3 Waiver of hearing prior to enforcement 25     16.3.1 Waiver of automatic
Stay 25     16.3.2 Waiver of certain damages 25   16.4 Reliance 26     16.4.1 No
Reliance on Lender 26     16.4.2 Reliance by Lender 26   16.5 Confirmation of
document receipt 26 17. RELATION TO OTHER DOCUMENTS 26 18. MISCELLANEOUS 27  
18.1 Multiple grantors 27   18.2 Duration; termination and release 27   18.3
Recitals; incorporation 28   18.4 Indemnification 28

 



TOC - ii of iii

 

 

18.5 Costs and expenses 28 18.6 Survival 28 18.7 Construction and interpretation
28 18.8 Severability 28 18.9 Binding effect; assignment 28 18.10 Integration;
amendment 29 18.11 Counterparts; reproductions; electronic signatures 29 18.12
Governing law 29 18.13 Jury trial waiver 29 18.14 Independent counsel 30 18.15
Relationship of the parties 30 18.16 Notices 30





 

LISTING OF EXHIBITS:

 

Exhibit A:      Perfection Certificates of Rotmans and Vystar

 

Exhibit B:      Intellectual Property Security Agreement

 

TOC - iii of iii

 

 

MASTER SECURITY AGREEMENT

 

This MASTER SECURITY AGREEMENT, dated as of July 18, 2019 (the “Effective
Date”), is made by and among (i) MURIDA FURNITURE CO., INC. (d/b/a “Rotmans”), a
Massachusetts corporation having a principal place of business at 725
Southbridge Street, Worcester, Massachusetts 01610 (in its capacity as a debtor,
grantor, pledgor and assignor hereunder; collectively with its successors and/or
permitted assigns, “Rotmans”), (ii) Vystar Corporation (a/k/a “Vystar Corp.”), a
Georgia corporation having a principal place of business at 101 Aylesbury Road,
Worcester, Massachusetts 01609 (in its capacity as a debtor, grantor, pledgor
and assignor hereunder; collectively with its successors and/or permitted
assigns, “Vystar”; Vystar and Rotmans are herein referred to, individually
and/or collectively as the context may require, and jointly and severally, as
“Borrower”), and (iii) each other now or hereafter existing guarantor from time
to time party hereto by execution of any one or more counterpart signature pages
and/or joinders hereto (in their respective capacities as a debtor, grantor,
pledgor and assignor hereunder, and together with their respective successors
and/or permitted assigns, herein referred to, individually and/or collectively
as the context may require, and jointly and severally, as “Guarantor”; Guarantor
and Borrower are herein referred to, individually and/or collectively as the
context may require, and jointly and severally, as “Grantor”), in favor and for
the benefit of

 

Fidelity Co-operative Bank (d/b/a “Fidelity Bank”),

 

a Massachusetts-chartered co-operative bank having a principal place of business
located at 675 Main Street, Fitchburg, Massachusetts 01420 (in its capacity as a
secured party, grantee, pledgee and assignee hereunder; collectively with its
successors and/or assigns, “Lender”.

 

R E C I T A L S :

 

A.       This Agreement (hereinafter defined) is entered into, executed and
delivered in connection with a certain Master Credit Agreement dated as of the
Effective Date by and between Lender and Borrower (as amended, restated,
supplemented, addended or otherwise modified from time to time, the “Loan
Agreement”), pursuant and subject to the terms and conditions of which Lender
has agreed to make and extend to Borrower, and Borrower has agreed to accept
from Lender: (i) a certain revolving demand line of credit facility in the
original Face Amount of Three Million and 00/100 Dollars ($3,000,000.00) (as
such Face Amount may be reduced or otherwise modified from time to time,
including, without limitation pursuant to Section 8.11 of the Note the “Loan”);
and (ii) certain other banking, credit and/or financial accommodations time to
time, as may be now or hereafter more particularly set forth in the Loan
Agreement and/or the other Loan Documents (the immediately preceding subclauses
(i) – (ii) are, both individually and collectively, sometimes hereinafter
referred to as the “Credit Accommodations”).

 

B.       The Loan is evidenced by the Note and the Indefeasible Satisfaction of
all Obligations is secured by, inter alios, the Liens of this Agreement and the
other of the Security Instruments.

 

C.     Guarantor is an Affiliate of Borrower and has made, executed and
delivered a Guaranty to Lender, pursuant and subject to the terms and conditions
of which Guarantor has unconditionally and jointly and severally guaranteed to
Lender the Indefeasible Satisfaction of all Obligations.

 

D.       Pursuant to the provisions of the Loan Agreement, it is a condition of
Lender’s agreement to make and extend (or continue to make and extend) any
Credit Accommodations that Grantor: (i) enter into, execute and deliver this
Agreement to and with Lender (Grantor and Lender and are sometimes herein
referred to, each individually, as a “Party”, and collectively, as the8
“Parties”); and (ii) grant to Lender a First Priority (hereinafter defined) Lien
on the Collateral (hereinafter defined) in accordance with the terms and
conditions hereof, all for the purposes of securing the Indefeasible
Satisfaction of all Obligations.

 

 

 

 

E.       Grantor will receive substantial direct and indirect benefits from (i)
the execution, delivery and performance of the obligations under the Loan
Agreement and the other Loan Documents, and/or (ii) Lender’s making and
extending (or continuing to make and extend) any Credit Accommodations, and each
is, therefore, willing to enter into this Agreement and grant—and, for the
avoidance of doubt, each hereby expressly does grant—to Lender a First Priority
(hereinafter defined) Lien on all of such Person’s right, title, interest and
claims in, to and under the Collateral to secure the Indefeasible Satisfaction
of all Obligations.

 

NOW, THEREFORE, for and in consideration of all of the above recitals
(collectively, the “Recitals”) and the covenants, agreements, representations
and warranties herein contained, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

 

A G R E E M E N T :

 

1.             DEFINITIONS. Capitalized terms used but not otherwise defined in
this Agreement (including any such capitalized terms appearing in the Recitals
and/or in the preamble that are not otherwise defined herein) shall have the
respective meanings and definitions ascribed to them in the Loan Agreement, and
such capitalized and defined terms are incorporated into this Agreement, and
made a part hereof, by this reference. Except as otherwise defined or indicated
by the context herein, all terms which are defined in the UCC (hereinafter
defined) shall have their respective meanings as used in Article 9 of the UCC;
provided, however that if a term is defined in Article 9 of the UCC differently
than in another Article of the UCC, the term has the meaning specified in
Article 9 of the UCC. As used in this Agreement, the following terms shall have
the respective meanings ascribed to them below in this Article 1:

 

1.1       “Agreement” means this Master Security Agreement, together with any
and all Exhibits, Schedules and other addenda now or from time to time hereafter
attached hereto (all of which are expressly incorporated herein, and made a part
hereof, by this reference), as amended, restated, supplemented, renewed,
ratified, reaffirmed and/or otherwise modified from time to time in accordance
with the provisions hereof.

 

1.2       “Acquisition Documents” means, individually and collectively, any and
all (i) “Acquisition Documents” as defined in the Loan Agreement, which such
defined term and the meaning ascribed to it in the Loan Agreement are hereby
incorporated by this reference into the definition provided by this Section 1.2;
and (ii) agreements, instruments, contracts or other documents of any kind or
nature (in each case as amended, restated, supplemented or otherwise modified
from time to time) pursuant to which Grantor will or proposes to, or, as the
case may be or the context may provide) under which Grantor has any one or more
rights, options, benefits or interests of any kind to, directly or (through one
or more intermediaries) indirectly, (A) purchase or acquire (whether for or
payable in cash or any other kind of consideration, including Equity Interests
of Grantor; and whether acquired by license or otherwise) any assets Disposed
(or to be Disposed) of by any other Person (including, without limitation, any
Intellectual Property), (B) enter into or otherwise effectuate any Business
Combination with any other Person, and/or (C) enter into or otherwise effectuate
any Permitted Acquisition with any other Person; and (iii) schedules, exhibits,
annexes and other addenda to—and any and all letters of intent, side letters,
memoranda of understanding, plans of merger and other agreements entered into in
connection with or affecting any terms of—any documents referenced in the
immediately preceding subclauses (i) and (ii).

 



 2

 

 

1.3       “Acquisition Document Rights” means, individually and collectively
with respect Grantor, all of Grantor’s rights, title and interest in, to and
under the Acquisition Documents, including (i) all rights and remedies relating
to monetary damages, including indemnification rights and remedies, and claims
for damages or other relief pursuant to or in respect of all or any part of the
Acquisition Documents, and (ii) all proceeds, collections, recoveries and rights
of subrogation with respect to the foregoing.

 

1.4       “Borrower” has the meaning given to such terms in the preamble to this
Agreement.

 

1.5       “Claims Act” means the Federal Assignment of Claims Act of 1940, 31
U.S.C. § 3727 et seq., as amended.

 

1.6       “Collateral” has the meaning given to such term in Section 2.2.

 

1.7       “Copyrights” means, individually and collectively with respect to
Grantor, any and all copyrights (whether statutory or common law, whether
established or registered in the United States or any other country or any
political subdivision thereof, whether registered or unregistered and whether
published or unpublished; and including those listed on Grantor’s Perfection
Certificate), all tangible embodiments of the foregoing and all copyright
registrations and applications made by Grantor, in each case, whether now owned
or hereafter created or acquired by or assigned to Grantor, together with any
and all (i) rights and privileges arising under applicable law and international
treaties and conventions with respect to Grantor’s use of such copyrights, (ii)
reissues, renewals, continuations and extensions thereof and amendments thereto,
(iii) income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable with respect thereto, including damages and payments for past,
present or future infringements thereof, (iv) rights corresponding thereto
throughout the world, and (v) rights to sue for past, present or future
infringements thereof.

 

1.8       “Corporate Obligor” has the meaning ascribed to such term in the Loan
Agreement, and such defined term and its meaning are incorporated herein by this
reference.

 

1.9       “Credit Accommodations” has the meaning given to such term in
Paragraph A of the Recitals.

 

1.10     “Effective Date” has the meaning given to such term in the preamble to
this Agreement.

 

1.11     “ESIGN” has the meaning given to such term in Section 5.5.

 

1.12     “Event of Default” has the meaning given to such term in Article 14,
provided that such term and its use, meaning and interpretation, for purposes of
this Agreement and all other of the Loan Documents, is expressly subject to the
provisions of Section 8.2 of the Loan Agreement.

 

1.13     “First Priority” means, with respect to any Lien purported to be
created in any Collateral pursuant to this Agreement, such Lien is the most
senior Lien to which such Collateral is subject (subject only to Liens permitted
herein or any other of the Loan Documents (e.g., Permitted Liens), and/or as
otherwise expressly permitted in a writing signed by a duly authorized officer
of Lender).

 

1.14      “Grantor” has the meaning given to such term in the preamble to this
Agreement, provided that such meaning and term is subject to the provisions of
Section 18.1.

 

1.15      “Guarantor” has the meaning given to such term in the preamble to this
Agreement.

 

1.16      “Intellectual Property Collateral” means, collectively, the Patents,
Trademarks (excluding only United States intent-to-use Trademark applications to
the extent that and solely during the period in which the grant of a security
interest therein would impair, under applicable federal law, the registrability
of such applications or the validity or enforceability of registrations issuing
from such applications), Copyrights, Trade Secrets, Intellectual Property
Licenses and all other industrial, intangible and intellectual property of any
type, including mask works and industrial designs.

 

 3

 

 

1.17      “Intellectual Property Licenses” means, individually and collectively
with respect to Grantor, any and all license and distribution agreements with,
and covenants not to sue, any other Person with respect to any Patent,
Trademark, Copyright or Trade Secret or any other patent, trademark, copyright
or trade secret, whether Grantor is a licensor or licensee, distributor or
distributee under any such license or distribution agreement (including those
listed on Grantor’s Perfection Certificate), together with any and all (i)
renewals, extensions, supplements and continuations thereof, (ii) income, fees,
royalties, damages, claims and payments now and hereafter due and/or payable
thereunder and with respect thereto including damages and payments for past,
present or future infringements or violations thereof, (iii) rights to sue for
past, present and future infringements or violations thereof, and (iv) other
rights to use, exploit or practice any or all of the Patents, Trademarks,
Copyrights or Trade Secrets or any other patent, trademark, copyright or trade
secret.

 

1.18       “Intellectual Property Security Agreement” means an agreement
substantially in the form of Exhibit B hereto, or such other form as is
satisfactory to Lender in its sole but reasonable discretion.

 

1.19       “Lender” has the meaning given to such term in the preamble to this
Agreement.

 

1.20       “Loan” has the meaning given to such term in Paragraph A of the
Recitals.

 

1.21       “Loan Agreement” has the meaning given to such term in Paragraph A of
the Recitals.

 

1.22      “Obligations” is intended to be used in its most comprehensive sense
and collectively means and includes any and all: (i) Indebtedness, obligations,
liabilities and undertakings of each and all of Grantor and the other Obligors
(expressly including, without limitation, Borrower and each Guarantor) to, or in
favor or for the benefit of, Lender (and/or any Affiliate of Lender) of whatever
kind and description, whether direct or indirect, absolute or contingent,
primary or secondary, joint or several, due or to become due, now existing or
hereafter arising, and whether or not evidenced by or arising under this
Agreement or any other of the Loan Documents (including, without limitation and
for the avoidance of doubt, any other Security Instruments, the Loan Agreement,
any one or more Guaranties, the Note and any and all other now or hereafter
existing promissory notes or other instruments evidencing, securing,
guaranteeing or relating to any Indebtedness of any such Obligors to Lender and
constituting any part of the Loan Documents), or otherwise; and (ii)
“Obligations” as defined in the Loan Agreement, which such defined term and the
meaning ascribed to it in the Loan Agreement are hereby incorporated by this
reference into the definition provided by this Section 1.22.

 

1.23      “Party” and “Parties” have the meanings given to such terms in the
preamble to this Agreement.

 

1.24      “Patents” means, individually and collectively with respect to
Grantor, any and all patents issued or assigned to, and all patent applications
and registrations made by, Grantor (whether issued, established or registered or
recorded in the United States or any other country or any political subdivision
thereof; and including those listed on Grantor’s Perfection Certificate) and all
tangible embodiments of the foregoing, together with any and all (i) rights and
privileges arising under applicable law and international treaties and
conventions with respect to Grantor’s use of any patents, (ii) inventions and
improvements described and claimed therein, (iii) reissues, divisions,
continuations, renewals, extensions and continuations-in-part thereof and
amendments thereto, (iv) income, fees, royalties, damages, claims and payments
now or hereafter due and/or payable thereunder and with respect thereto,
including damages and payments for past, present or future infringements
thereof, (v) rights corresponding thereto throughout the world, and (vi) rights
to sue for past, present or future infringements thereof.

 

 4

 

 

1.25      “Perfection Certificate” has the meaning given to such term in Article
7. Grantor’s duly executed Perfection Certificate is attached hereto as Exhibit
A and is incorporated herein, and made a part hereof, by this reference.

 

1.26      “Recitals” has the meaning given to such term on Page 2 of this
Agreement (specifically, in the paragraph that immediately precedes Article 1
hereof).

 

1.27      “Rotmans” has the meaning given to such term in the preamble to this
Agreement.

 

1.28      “State” means The Commonwealth of Massachusetts.

 

1.29      “Subsidiary” has the meaning ascribed to such term in the Loan
Agreement, and such defined term and its meaning are incorporated herein by this
reference.

 

1.30      “Trade Secrets” means, individually and collectively with respect to
Grantor, any and all (so-called) “know-how”, trade secrets, manufacturing and
production processes and techniques, inventions, research and development
information, technical, marketing, financial and business data and databases,
pricing and cost information, business and marketing plans, customer and
supplier lists and information, all other confidential and proprietary
information, and all tangible embodiments of the foregoing, together with any
and all (i) rights and privileges arising under applicable law and international
treaties and conventions with respect to such trade secrets, (ii) income, fees,
royalties, damages, claims and payments now or hereafter due and/or payable with
respect thereto, including damages and payments for past, present or future
misappropriations thereof, (iii) rights corresponding thereto throughout the
world, and (iv) rights to sue for past, present or future misappropriations
thereof.

 

1.31      “Trademarks” means, individually and collectively with respect to
Grantor, all trademarks (including service marks), slogans, logos, symbols,
certification marks, collective marks, trade dress, uniform resource locators
(URL’s), domain names, corporate names and trade names (whether statutory or
common law, whether registered or unregistered and whether established or
registered in the United States or any other country or any political
subdivision thereof; and including those listed on Grantor’s Perfection
Certificate) that are owned by or assigned to Grantor, all registrations and
applications for the foregoing, and all tangible embodiments of the foregoing,
together with, in each case, the goodwill symbolized thereby and any and all (i)
rights and privileges arising under applicable law and international treaties
and conventions with respect to Grantor’s use of any trademarks, (ii) reissues,
continuations, extensions and renewals thereof and amendments thereto, (iii)
income, fees, royalties, damages and payments now and hereafter due and/or
payable thereunder and with respect thereto, including damages, claims and
payments for past, present or future infringements thereof, (iv) rights
corresponding thereto throughout the world, and (v) rights to sue for past,
present and future infringements thereof.

 

1.32      “UCC” means the Uniform Commercial Code as in effect from time to time
in the State; provided, however, that if by reason of mandatory provisions of
law, any or all of the perfection or priority of Lender’s security interest in
any item or portion of the Collateral is governed by the Uniform Commercial Code
as in effect in any state or jurisdiction other than the State, the term “UCC”
means the Uniform Commercial Code as in effect from time to time in such other
state or jurisdiction for purposes of the provisions hereof relating to such
perfection or priority and for purposes of definitions relating to such
provisions.

 

1.33      “UETA” has the meaning give to such term in Section 5.5.

 

1.34      “Vystar” has the meaning given to such term in the preamble to this
Agreement.

 

 5

 

 

2.             GRANT OF SECURITY INTEREST AND LIEN; COLLATERAL.

 

2.1              Grant. In consideration of Lender’s making or extending any
Credit Accommodations, whether now or hereafter, and to secure the Indefeasible
Satisfaction of all Obligations, Grantor (and, for the avoidance of doubt if
Grantor comprises more than one Person, each Person constituting Grantor) hereby
grants to Lender a First Priority Lien on and security interest in, and hereby
pledges and assigns to Lender, all of the Collateral.

 

2.2              Description of the Collateral. As used in this Agreement, the
term “Collateral” is intended to be used in its most comprehensive sense and,
with respect to Grantor (and, for the avoidance of doubt if Grantor comprises
more than one Person, each Person constituting Grantor), means any and all
assets and property of Grantor, and all right, title, interest and claims of
Grantor in, to and under any and all such assets and property, wherever located,
and whether now or hereafter owned, existing, acquired or arising (and howsoever
acquired or arising), and any and all proceeds and products thereof, accessions
thereto, and replacements and substitutions therefor, expressly including,
without limitation, all right, title, interest and claims of Grantor (and, for
the avoidance of doubt if Grantor comprises more than one Person, all right,
title, interest and claims of each such Person constituting Grantor) in, to and
under the following:

 

2.2.1       all accounts and accounts receivable;

 

2.2.2       all inventory, including, without limitation, raw materials,
work-in-process, finished goods and supplies, and perishable inventory;

 

2.2.3       all contract rights;

 

2.2.4       all general intangibles, including, without limitation, (i) all
payment intangibles; and (ii) all licenses, franchises, permits, approvals and
authorizations obtained, granted, used or required in connection with Grantor’s
business operations or any other Collateral;

 

2.2.5       all Intellectual Property Collateral;

 

2.2.6       all cash proceeds and noncash proceeds resulting from, or arising
directly or indirectly in connection with, Grantor’s sale, assignment, bargain,
transfer or other disposition of any kind whatsoever of any Collateral or any of
Grantor’s rights, title, interests and claims in, to or under any Collateral;

 

2.2.7       all equipment, machinery, furniture;

 

2.2.8       all farm products;

 

2.2.9       all goods of any kind whatsoever, including, without limitation,
perishable goods and goods customarily sold on any recognized market;

 

2.2.10     all chattel paper (whether tangible or electronic);

 

2.2.11     all fixtures, including, without limitation, all trade fixtures and
movable fixtures;

 

2.2.12     all investment property, financial assets, certificated and
uncertificated securities or other stock or Equity Interests of any kind or
nature (irrespective of whether or not any of the foregoing may be traded on any
publicly recognized market or exchange), and all profits interests, economic
interests, beneficial interests, securities accounts and security entitlements;
and expressly including, without limitation and for the avoidance of doubt, all
right, title and interest in any stock in Grantor or any Subsidiary thereof
(regardless of class, voting rights, preference, certification or other
characteristics thereof, and irrespective of whether now or hereafter existing,
issued, authorized and/or outstanding) now or hereafter held or deposited in any
one or more securities accounts, or any escrow, trust or other account(s) of any
kind, for purposes of, or directly or indirectly relating to, any future capital
raise, or issuance, sale, transfer, exchange or other disposition thereof,
and/or which is now or hereafter the subject of any one more securities
entitlements;

 



 6

 

 

2.2.13     all letter-of-credit rights;

 

2.2.14     all rights under judgments, and all commercial tort claims and choses
in action;

 

2.2.15       all books, records and information relating to the operation of
Grantor’s business or otherwise with respect to any Collateral, and all rights
of access to such books, records and information and all property in which such
books, records and information are stored, recorded and maintained;

 

2.2.16       all computers, software, point-of-sale systems and other systems
utilized from time to time by Grantor in the ordinary course of business or
otherwise;

 

2.2.17       all instruments, promissory notes, documents of title, documents,
policies and certificates of insurance, securities, deposits, deposit accounts,
money, cash or other property;

 

2.2.18     all Acquisition Documents and Acquisition Document Rights;

 

2.2.19       all federal, state and local tax refunds and abatements to which
Grantor is or becomes entitled, howsoever and whenever arising, including,
without limitation, any loss carryback tax refunds;

 

2.2.20       all insurance proceeds, refunds and premium rebates, including,
without limitation, proceeds of fire and credit insurance, whether any of such
proceeds, refunds and premium rebates arise out of any of the Collateral listed,
described or contemplated in this Article 2 or otherwise;

 

2.2.21     all liens, guaranties, rights, remedies and privileges pertaining to
any of the Collateral listed, described or contemplated anywhere in this Article
2, including, without limitation, the right of stoppage in transit;

 

2.2.22       all deposit, checking, savings, money market, securities and other
accounts maintained or owned by, or maintained for the benefit or in the name
of, Grantor with any bank, credit union, trust company or other financial
institution, organization or association of any kind, including, without
limitation, any and all cash or other assets in any such accounts at any time;

 

2.2.23       any and all deposits or other sums at any time credited by or due
from Lender to Grantor, and any and all other property of Grantor now and at any
time or times hereafter in the possession or custody of, or in transit to,
Lender or any Affiliate of Lender (including, without limitation, certificated
securities or other stock or equity interests of any kind or nature); and

 

2.2.24       all personal property and assets of Grantor not otherwise set forth
or listed or contemplated above in this Article 2 (whether tangible or
intangible), and all right, title, interest and claims of Grantor of any kind
therein, thereto, thereunder or otherwise directly or indirectly in connection
therewith, whether now or at any time or times hereafter owned, existing,
acquired or arising (and howsoever acquired or arising), and any and all
products and proceeds (whether cash proceeds or noncash proceeds) thereof,
accessions thereto, and substitutions and replacements therefor, wherever
located.

 



 7

 

 

3.             CROSS COLLATERALIZATION. Grantor hereby expressly confirms,
acknowledges and agrees that the Indefeasible Satisfaction of all of the
Obligations is secured (directly or indirectly) on a cross-collateralized basis
by (i) all of the Collateral and the security interests and other Liens therein
and thereon granted to Lender pursuant this Agreement, (ii) all of the Mortgaged
Properties and the Liens thereon granted to Lender pursuant to the Mortgages,
and (iii) any and all other property and assets (whether tangible or intangible)
of Grantor and/or any other of the Obligors that may be now or at any time or
times hereafter: (A) subject to any security interests or other Liens
established, evidenced and/or created in favor of Lender (and/or any Affiliate
of Lender) pursuant to any other of the Security Instruments or Loan Documents;
(B) in the possession of, or in transit to, Lender (and/or any Affiliate of
Lender), and/or (C) pledged, assigned (whether collaterally or otherwise),
mortgaged, hypothecated or granted to, or in favor or for the benefit of, Lender
(and/or any Affiliate of Lender) by Grantor and/or any other such Obligors under
any other agreements, instruments or documents, whether as collateral or
security for the (y) Obligations, and/or (z) for any other now or hereafter
existing or arising obligations, liabilities or undertakings of Grantor or any
such Obligors to, or in favor or for the benefit of, Lender (or any Affiliate
thereof), howsoever the same may be established, created or evidenced.

 

4.             AUTHORIZATION AND RATIFICATION.

 

        4.1           Authorization to File.

 

4.1.1       Grantor hereby irrevocably authorizes Lender at any time and from
time to time to file in any relevant jurisdiction any financing statements
(including fixture filings) and any continuations thereof and/or amendments
thereto that contain the information required by Article 9 of the UCC of each
applicable jurisdiction for the filing of any financing statement or amendment
or continuation relating to the Collateral, including (i) whether Grantor is an
organization, the type of organization and any organizational identification
number issued to Grantor; (ii) any financing or continuation statements or other
documents for the purpose of perfecting, confirming, continuing, enforcing or
protecting the Liens and security interest granted by Grantor hereunder and
under any other of the Loan Documents, without the signature of Grantor where
permitted by law, including the filing of a financing statement (or amendment
thereto) describing or indicating the Collateral (A) as “all assets” of Grantor
or words of similar effect, regardless of whether any particular asset comprised
in the Collateral falls within the scope of Article 9 of the UCC of the State or
any other state or jurisdiction, or (B) as being of an equal or lesser scope or
with greater detail; and (iii) in the case of a financing statement filed as a
fixture filing or covering Collateral constituting minerals or the like to be
extracted or timber to be cut, a sufficient description of the real property to
which such Collateral relates. Grantor hereby agrees to provide all information
described in the immediately preceding sentence to Lender promptly upon Lender’s
request.

 

4.1.2       Grantor hereby further authorizes Lender to file with the United
States Patent and Trademark Office and the United States Copyright Office (and
any successor office and any similar office of any Governmental Authority in any
United States state or other country) this Agreement, the Intellectual Property
Security Agreement and/or any other necessary documents for the purpose of
perfecting, confirming, continuing, enforcing or protecting the Liens and
security interests granted by Grantor hereunder or under any other of the Loan
Documents, without the signature of Grantor where permitted by law, and naming
Grantor as debtor (and/or, as the case may be, assignor), and Lender as secured
party (and/or, as the case may be, assignee).

 

4.1.3       Grantor hereby further authorizes Lender at any time and from time
to time, with respect to any motor vehicles constituting all or any part of the
Collateral, to file in any relevant jurisdiction with the registrar of motor
vehicles or other appropriate Governmental Authority in such jurisdiction an
application or other document requesting the notation or other indication of the
Liens and security interests created hereunder (or under any other of the Loan
Documents) on such certificate of title, but only to the extent such notation or
other indication is required under Section 5.8 below.

 



 8

 

 

4.2       Ratification by Grantor. If and to the extent Lender has, prior to the
Effective Date (or, as the case may be, prior to Grantor’s execution of any
counterpart signature page and/or joinder to this Agreement), any valid and
existing Liens on the Collateral, Grantor also hereby ratifies its authorization
for Lender to have filed in any UCC jurisdiction any initial financing
statements or amendments thereto if filed prior to the Effective Date (or, as
the case may be, prior to Grantor’s execution of any counterpart signature page
and/or joinder to this Agreement).

 

5.            ACTIONS BY GRANTOR AS TO COLLATERAL. To further insure the
attachment, perfection and priority of, and the ability of Lender to enforce,
Lender’s Lien in the Collateral, Grantor hereby agrees, in each case at
Grantor’s sole and exclusive Cost and Expense, to take (or cause to be taken or
effectuated) the following actions with respect to the following Collateral,
none of which shall serve or be deemed as any limitation on the Obligations (or
any part thereof) and/or any other obligations, liabilities or undertakings of
any Obligors contained in this Agreement and/or in any other of the Loan
Documents:

 

5.1       Promissory Notes and Tangible Chattel Paper. If Grantor now, or at any
time hereafter while any Obligations are outstanding, holds or acquires any
promissory notes or tangible chattel paper, Grantor shall, and hereby agrees to,
forthwith endorse, assign and deliver the same to Lender, accompanied by such
instruments of transfer or assignment duly executed in blank as Lender may from
time to time specify; provided, that excepted from the foregoing shall be
financing held by Grantor from the sale of assets where Lender has issued a
partial release of the conveyed assets.

 

5.2       Deposit Accounts. For each deposit account that Grantor now, or at any
time hereafter while any Obligations are outstanding, maintains and/or opens at
any depository institution, Grantor shall, and hereby agrees to, at Lender’s
request and option (exercisable in its sole but reasonable discretion), pursuant
to an agreement in form and substance reasonably satisfactory to Lender, either:
(i) cause such depositary institution to agree to comply, without further
consent of Grantor, at any time with instructions from Lender to such depositary
institution directing the disposition of funds from time to time credited to
such deposit account; or (ii) arrange for Lender to become the customer of such
depositary institution with respect to the deposit account, with Grantor being
permitted, only with the express prior written consent of Lender, to exercise
rights to withdraw funds from such deposit account. Lender agrees with Grantor
that Lender shall not give any such instructions or withhold any withdrawal
rights from Grantor unless any unwaived Event of Default has occurred, or, if
effect were given to any withdrawal not otherwise permitted by the Loan
Documents, an Event of Default would occur. The provisions of this Section 5.2
shall not apply to: (A) any deposit account for which Grantor, the depositary
institution and Lender have entered into a cash collateral agreement specially
negotiated among Grantor, the depositary institution and Lender for the specific
purpose set forth therein; (B) a deposit account for which Lender is the
depositary institution and is in automatic control; and (C) any deposit accounts
specially and exclusively used for payroll, payroll taxes and other employee
wage and benefit payments to or for the benefit of Grantor’s salaried employees.

 

5.3       Investment Property and Equity Interests. If Grantor now, or at any
time hereafter while any Obligations are outstanding, holds or acquires any
certificated securities or other Equity Interests of any kind or nature, Grantor
shall, and hereby agrees to, forthwith endorse, assign and deliver the same to
Lender, accompanied by such instruments of transfer or assignment duly executed
in blank as Lender may from time to time specify in its sole but reasonable
discretion. If any securities or other Equity Interests now or hereafter
acquired by Grantor are uncertificated and are issued to Grantor or its nominee
directly by the issuer thereof, Grantor shall, and hereby agrees to, immediately
notify Lender thereof in writing, and, at Lender’s request and option
(exercisable in its sole but reasonable discretion), pursuant to an agreement in
form and substance reasonably satisfactory to Lender, either: (i) cause the
issuer to agree to comply, without further consent of Grantor or such nominee,
at any time with instructions from Lender as to such securities or other Equity
Interest; or (ii) arrange for Lender to become the registered owner of such
securities or other Equity Interests. If any securities or other Equity
Interests, whether certificated or uncertificated, or any other investment
property now or hereafter acquired by Grantor are held by Grantor or its nominee
through a securities intermediary or commodity intermediary, Grantor shall, and
hereby agrees to, immediately notify Lender thereof in writing, and, at Lender’s
request and option (exercisable in its sole but reasonable discretion), pursuant
to an agreement in form and substance satisfactory to Lender (in its sole but
reasonable discretion), either: (A) cause such securities intermediary or (as
the case may be) commodity intermediary to agree to comply, in each case without
further consent of Grantor or such nominee, at any time with entitlement orders
or other instructions from Lender to such securities intermediary as to such
securities or other Equity Interests or investment property, or (as the case may
be) to apply any value distributed on account of any commodity contract as
directed by Lender to such commodity intermediary; or (B) in the case of
financial assets or other investment property held through a securities
intermediary, arrange for Lender to become the entitlement holder with respect
to such investment property, with Grantor being permitted, only with the express
prior written consent of Lender, to exercise rights to withdraw or otherwise
deal with such investment property. Notwithstanding (but not in limitation of)
the foregoing, Lender agrees with Grantor that Lender shall not give any such
entitlement orders or instructions or directions to any such issuer, securities
intermediary or commodity intermediary, and shall not withhold its consent to
the exercise of any withdrawal or dealing rights by Grantor, unless any unwaived
Event of Default has occurred, or, after giving effect to any such investment
and withdrawal rights not otherwise permitted by the Loan Documents, an Event of
Default would occur. The provisions of this Section 5.3 shall not apply to any
financial assets credited to a securities account for which Lender is the
securities intermediary.

 



 9

 

 

5.4       Landlord Access Agreements; Bailee Letters. Grantor shall, and hereby
agrees to, use its commercially reasonable efforts to obtain and deliver to
Lender (i) as soon as practicable after its execution hereof (including any
joinder and/or counterpart signature page hereto), and with respect to each
location where Grantor maintains any Collateral, a bailee letter and/or a
landlord lien waiver and access agreement, as applicable; and (ii) a bailee
letter and/or a landlord lien waiver and access agreement, as applicable, from
all such bailees and landlords, as applicable, who from time to time have
possession of any Collateral in the ordinary course of Grantor’s business.

 

5.5       Electronic Chattel Paper and Transferable Records. If Grantor now, or
at any time hereafter while any Obligations are outstanding, holds or acquires
any right or interest in or to any electronic chattel paper, or any
“transferable record,” as that term is defined in Section 201 of the federal
Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7001 et
seq., as amended from time to time; hereinafter, “ESIGN”), or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction (as so in effect and amended from time to time, hereinafter,
“UETA”), Grantor shall, and hereby agrees to, promptly notify Lender thereof
and, at the request and option of Lender (exercisable in its sole but reasonable
discretion), shall take such action as Lender may reasonably request to vest in
Lender control, under § 9-105 of the UCC, of such electronic chattel paper or
control under Section 201 of ESIGN or, as the case may be, under Section 16 of
UETA, as so in effect in such jurisdiction, of such transferable record. Lender
agrees with Grantor that Lender will arrange, pursuant to procedures
satisfactory to Lender and so long as such procedures will not result in
Lender’s loss of control, for Grantor to make alterations to the electronic
chattel paper or transferable record permitted under UCC § 9-105 or, as the case
may be, Section 201 of ESIGN or Section 16 of UETA for a party in control to
make without loss of control, unless any unwaived Event of Default has occurred,
or, after taking into account any action by Grantor with respect to such
electronic chattel paper or transferable record, an Event of Default would
occur.

 

5.6       Letter-of-Credit Rights. If Grantor is now, or at any time while any
Obligations are outstanding becomes, a beneficiary under a letter of credit,
Grantor shall, and hereby agrees to, promptly notify Lender thereof in writing
and, at the request and option of Lender, exercised in its sole but reasonable
discretion, Grantor shall, pursuant to an agreement in form and substance
reasonably satisfactory to Lender, either (i) arrange for the issuer and any
confirmer or other nominated Person of such letter of credit to consent to an
assignment to Lender of the proceeds of such letter of credit; or (ii) arrange
for Lender to become the transferee beneficiary of such letter of credit, with
Lender agreeing, in each case, that the proceeds of such letter of credit are to
be applied toward the repayment of Indebtedness constituting the Obligations (or
any part thereof) upon the occurrence of any unwaived Event of Default.

 



 10

 

 

5.7      Commercial Tort Claims. If Grantor now, or at any time hereafter while
any Obligations are outstanding, holds or acquires any commercial tort claim
which might reasonably result in awarded damages (less any and all legal and
other Costs and Expenses incurred or reasonably expected to be incurred by
Grantor) of $5,000.00 or more, and which is not listed on Grantor’s Perfection
Certificate, Grantor shall, and hereby agrees to, give immediate written notice
thereof to Lender and, at the request and option of Lender (exercisable in its
sole but reasonable discretion), immediately execute or otherwise authenticate a
supplement to this Agreement, and will otherwise take any and all necessary
actions to subject such commercial tort claim to the First Priority security
interest and Liens created under and by this Agreement.

 

5.8      Motor Vehicles. If Grantor now, or at any time hereafter while any
Obligations are outstanding, owns any motor vehicles of any kind with any NADA®,
Kelley Blue Book® or Black Book® (so-called) “trade-in value” of $5,000.00 or
more, Grantor shall, and hereby agrees to, deliver to Lender within thirty (30)
days hereafter or thereafter, as the case may be, originals of the certificates
of title or ownership for all such motor vehicles owned by Grantor with Lender
listed as a lienholder thereon.

 

5.9      Other Actions as to Any and All Collateral. Grantor further agrees that
Grantor shall, at Lender’s request and option, in each case exercisable in
Lender’s sole but reasonable discretion, take any and all other actions as
Lender may at any time or times reasonably determine to be necessary, advisable
and/or useful for the preservation, attachment, perfection and/or priority of,
and/or for the ability of Lender to enforce or exercise any rights relating to,
any security interests and other Liens hereunder granted to Lender on all or any
part of the Collateral, including, without limitation: (i) executing, delivering
and, where appropriate, filing financing statements and any amendments and
continuations relating thereto under the UCC, to the extent, if any, that
Grantor’s signature thereon is required therefor; (ii) causing Lender’s name to
be noted as secured party on any certificate of title for a titled good and/or
any other titled Collateral if such notation is a condition to attachment,
perfection or priority of, or ability of Lender to enforce, Lender’s Lien on
such Collateral; (iii) complying with any Requirements of Law (including,
without limitation, any provision of any statute, regulation and/or treaty of
the United States and/or any other Governmental Authority) as to any Collateral
if compliance therewith is a condition to attachment, perfection or priority of,
or ability of Lender to enforce, Lender’s Lien on such Collateral; (iv)
obtaining any waivers, consents and/or approvals from any Governmental Authority
and/or other third Person(s) in form and substance reasonably satisfactory to
Lender, including, without limitation, any consent of any licensor, lessor or
other Person obligated on Collateral; (v) obtaining waivers from mortgagees and
landlords, and bailee letters from bailees, as applicable, in form and substance
satisfactory to Lender and in the manner provided by this Agreement; (vi) taking
any and all actions under any earlier versions of the UCC or under any other
Requirements of Law, as determined by Lender in its sole but reasonable
discretion to be applicable in any relevant UCC or other jurisdiction,
including, without limitation, any foreign jurisdiction; and/or (vii) executing,
delivering and, where appropriate filing of, the Intellectual Property Security
Agreement in the form attached hereto as Exhibit B, any supplemental
Intellectual Property Security Agreements and any other applicable filings
related thereto with the United States Patent and Trademark Office and the
United States Copyright Office.

 

6.             INTELLECTUAL PROPERTY COLLATERAL.

 

6.1      Intellectual Property License. For the purpose of enabling Lender,
following the occurrence of any unwaived Event of Default, to exercise rights
and remedies under Article 15 hereof at such time as Lender shall be lawfully
entitled to exercise such rights and remedies, and for no other purpose, Grantor
hereby grants to Lender, to the extent of Grantor’s rights and effective only
upon the occurrence of any unwaived Event of Default, an irrevocable,
non-exclusive license, subject, in the case of Trademarks, to sufficient rights
to quality control and inspection in favor of Grantor to avoid the risk of
invalidation of such Trademarks, to use and sublicense any of the Intellectual
Property Collateral then owned by or licensed to Grantor. Such license shall
include access to all devices, products and media in which any of the
Intellectual Property Collateral is embodied, embedded, recorded or stored and
to all computer programs used for the compilation or maintenance or printout
thereof.

 



 11

 

 

6.2          Dealing With Intellectual Property. On a continuing basis, Grantor
shall and hereby agrees to, at Grantor’s sole Cost and Expense:

 

6.2.1       promptly following its becoming aware thereof, notify Lender of any
adverse determination in any proceeding or the institution of any proceeding in
any federal, state or local court or administrative body or in the United States
Patent and Trademark Office or the United States Copyright Office regarding
Grantor’s claim of ownership in or right to use any of the Intellectual Property
Collateral material to (i) the use and/or operation of any other Collateral or
any Mortgaged Property; (ii) Grantor’s, Borrower’s and/or any other Corporate
Obligor’s business or business operations; and/or (iii) Grantor’s right to
register any such Intellectual Property Collateral or its right to keep and
maintain any such registration in full force and effect;

 

6.2.2       maintain and protect the Intellectual Property Collateral as
presently used and operated and as contemplated by the Loan Agreement;

 

6.2.3     not permit to lapse or become abandoned any Intellectual Property
Collateral material to the use and/or operation of any other Collateral or any
Mortgaged Property, and/or to Grantor’s, Borrower’s and/or any other Corporate
Obligor’s business or business operations, in each case as presently used and
operated and as contemplated by the Loan Agreement, and not settle or compromise
any pending or future litigation or administrative proceeding with respect to
such Intellectual Property Collateral absent Lender’s prior written consent;

 

6.2.4      upon Grantor obtaining knowledge thereof, promptly notify Lender in
writing of any event which could be reasonably expected to materially and
adversely affect the value or utility of all or any part of the Intellectual
Property Collateral that is material to (i) the use and/or operation of any
other Collateral or any Mortgaged Property, (ii) Grantor’s, Borrower’s and/or
any other Corporate Obligor’s business or business operations, (iii) the ability
of Grantor or Lender to Dispose of the Intellectual Property Collateral or any
portion thereof, and/or (iv) the rights and remedies of Lender in relation
thereto, including, without limitation, any levy or threat of levy or any legal
process against the Intellectual Property Collateral or any portion thereof;

 

6.2.5     not license the Intellectual Property Collateral, expressly excluding
licenses entered into by Grantor in, or incidental to, the ordinary course of
business, or amend or permit the amendment of any of the licenses in a manner
that adversely affects the right to receive payments thereunder, or in any
manner that could materially impair in the reasonable business judgment of
Grantor, the value of the Intellectual Property Collateral or the Lien on and
security interest in the Intellectual Property Collateral created therein
hereby, without the prior written consent of Lender;

 

6.2.6       diligently keep adequate records respecting its Intellectual
Property Collateral; and

 

6.2.7       furnish to Lender from time to time upon Lender’s reasonable request
therefor reasonably detailed statements and amended schedules (including to the
Perfection Certificate, as the case may be) further identifying and describing
the Intellectual Property Collateral and such other materials evidencing or
reports pertaining to the Intellectual Property Collateral as Lender may from
time to time reasonably request.

 



 12

 

 

6.3       Additional Intellectual Property. If, at any time while any
Obligations are outstanding, Grantor shall (i) obtain any rights to any
additional Intellectual Property Collateral, or (ii) become entitled to the
benefit of any additional Intellectual Property Collateral or any registration,
renewal or extension thereof, including any reissue, division, continuation or
continuation-in-part of any Intellectual Property Collateral, or any improvement
of, to, in and/or on any Intellectual Property Collateral, Grantor hereby
ratifies, confirms, acknowledges and agrees that the provisions of this
Agreement (including, without limitation, the provisions of this Article 6 and
Article 15 below) shall automatically apply to any and all any such items
enumerated in the immediately preceding clause (i) or (ii) of this Section 6.3,
and any and all such items shall, with respect to Grantor, automatically
constitute Intellectual Property Collateral hereunder as if the same would have
constituted Intellectual Property Collateral at the time of Grantor’s execution
hereof, and shall be subject to the security interests and other Liens created
by this Agreement, without the necessity of any further authorization, consent,
exercise, ratification or other action of any kind by any Party. Grantor shall
promptly (A) provide to Lender written notice of any of the foregoing, and (B)
confirm the attachment of the Lien and security interest created by this
Agreement to any rights or benefits described in clauses (i) or (ii) of the
immediately preceding sentence of this Section 6.3 by execution and delivery to
Lender of an instrument in form and substance reasonably acceptable to Lender
describing such rights or benefits, and so confirming, and the filing of any
instruments or statements as shall be reasonably necessary to create, preserve,
protect or perfect Lender’s security interest in and Lien on such Intellectual
Property Collateral, including by execution and filing of a supplemental
Intellectual Property Security Agreement in accordance with Section 5.9 hereof.

 

6.4       Intellectual Property Litigation. Absent the existence of any unwaived
Event of Default, Grantor shall have the right to commence and prosecute in its
own name, as the party in interest, for its own benefit and at the sole Cost and
Expense of Grantor, such applications for protection of the Intellectual
Property Collateral and suits, proceedings or other actions to prevent the
infringement, misappropriation, counterfeiting, unfair competition, dilution,
diminution in value or other damage as are necessary to protect the Intellectual
Property Collateral. Upon the occurrence of any unwaived Event of Default,
Lender shall have the right—but shall in no way be obligated—to file
applications for protection of the Intellectual Property Collateral and/or bring
suit in the name of Grantor and/or Lender to enforce the Intellectual Property
Collateral and any license thereunder. In the event of any such suit upon the
occurrence of any such unwaived Event of Default (as aforesaid), Grantor shall,
at Lender’s and option, exercised in its sole discretion, do any and all
commercially reasonable acts, and execute any and all documents reasonably
requested by Lender in aid of such enforcement and Grantor shall promptly
reimburse and indemnify Lender for all Costs and Expenses incurred by or charged
to Lender in the exercise of its rights under this Section 6.4 in accordance
with the (as-incorporated) provisions of Sections 18.4 and 18.5 below. Upon the
occurrence of any unwaived Event of Default, if Lender shall not elect to bring
suit to enforce the Intellectual Property Collateral as permitted by this
Section 6.4, Grantor shall, and hereby covenants and agrees, at Lender’s request
and option (exercisable in each instance in Lender’s sole but reasonable
discretion), to take all commercially reasonable actions necessary, whether by
suit, proceeding or other action, to prevent the infringement, misappropriation,
counterfeiting, unfair competition, dilution, diminution in value of or other
damage to any of the Intellectual Property Collateral by any other Person; and
for that purpose Grantor agrees to diligently maintain any suit, proceeding or
other action against any Person so infringing necessary to prevent such
infringement.

 

7.          PERFECTION CERTIFICATE. Grantor hereby represents and warrants that
Grantor has completed, duly executed and delivered to Lender the certificate(s)
attached hereto as Exhibit A (each) entitled “Perfection Certificate”, which
contains certain information with respect to, inter alia, Grantor, its
organization and the Collateral (as may be amended, supplemented, addended or
otherwise modified from time to time, individually or collectively, as the
context may require, herein referred to as the or a or any specified Person’s,
“Perfection Certificate”). As of the date upon which Grantor executed its
Perfection Certificate, Grantor represents and warrants to Lender as follows:
(i) Grantor’s exact legal name is that as is indicated on its Perfection
Certificate and on its signature page hereto and thereto; (ii) Grantor is an
organization of the type, and is organized in the jurisdiction, set forth in its
Perfection Certificate; (iii) Grantor’s Perfection Certificate accurately sets
forth its organizational identification number or accurately states that Grantor
has none, and, if so required by the provisions of such Perfection Certificate,
its taxpayer or employer identification number; (iv) Grantor’s Perfection
Certificate accurately sets forth Grantor’s place of business or, if more than
one, its chief executive office, as well as Grantor’s mailing address, if
different; (v) all information set forth in Grantor’s Perfection Certificate is
true and correct; and (vi) there has been no change in any information set forth
in Grantor’s Perfection Certificate since the date upon which Grantor executed
the same.

 



 13

 

 

8.          CERTAIN REPRESENTATIONS AND WARRANTIES.

 

8.1       Incorporation of Representation and Warranties. Grantor hereby makes
the representations and warranties set forth in the Loan Agreement as they
relate to Grantor or to any one or more Loan Documents to which Grantor is a
party, each of which is hereby incorporated into this Agreement, mutatis
mutandis, by this reference, and each of which Grantor hereby expressly
reaffirms, ratifies and confirms, and each of which Lender shall be entitled to
rely on as though fully set forth and made by Grantor herein; provided however,
that, without limiting the foregoing, each reference in any such representation
and warranty to Borrower’s knowledge shall, for the purposes of this Section
8.1, be deemed to be a reference to Grantor’s knowledge

 

8.2       Representations and Warranties Regarding the Collateral. In addition
to, and without limiting, any other of the representations and warranties of
Grantor set forth (or incorporated by reference and reaffirmed) herein, Grantor
hereby represents and warrants that, in respect of the Collateral:

 

             8.2.1      Grantor is the absolute owner of (and/or has other
rights in or power to Dispose of) the Collateral, free from any and all rights,
titles, interests, claims and Liens of any other Person, except for the Liens of
the Loan Documents (including, without limitation, those granted, created and
established hereunder) in favor of Lender (and/or Lender’s Affiliates, as the
case may be) and Permitted Liens, and no financing statement or other instrument
similar in effect (including, without limitation, any amendment or continuation
of any financing statement) covering all or any part of the Collateral or
listing Grantor as a debtor is on file in any recording or filing office, except
such as have been heretofore filed in favor of Lender;

 

             8.2.2      none of the Collateral constitutes, or is the proceeds
of, farm products;

 



             8.2.3      except as otherwise disclosed to Lender in writing
(including, without limitation in Grantor’s Perfection Certificate or in any
other Exhibit, Schedule or other addenda attached hereto or to the Loan
Agreement), with respect to any and all Intellectual Property Collateral that is
material to the use and/or operation of any other Collateral or any Mortgaged
Property, or Grantor’s, Borrower’s and/or any other Corporate Obligor’s business
or business operations: (i) such Intellectual Property Collateral is valid,
subsisting, unexpired and enforceable and has not been abandoned; (ii) Grantor
is the exclusive owner of all right, title and interest in and to, or has the
right to use, all such Intellectual Property Collateral; (iii) the consummation
and performance of this Agreement and/or any other of the Loan Documents to
which Grantor is a party will not result in the invalidity, unenforceability or
impairment of any such Intellectual Property Collateral, or in default or
termination of any Intellectual Property License; (iv) there are no outstanding
holdings, decisions, consents, settlements, decrees, orders, injunctions,
rulings or judgments that would limit, cancel or question the validity or
enforceability of any such Intellectual Property Collateral or Grantor’s rights
therein or use thereof; (v) to Grantor’s knowledge the operation of Grantor’s
business and Grantor’s use of such Intellectual Property Collateral in
connection therewith, does not infringe or misappropriate the intellectual
property rights of any other Person; (vi) no action or proceeding is pending or,
to Grantor’s knowledge, threatened (A) seeking to limit, cancel or question the
validity of any such Intellectual Property Collateral or Grantor’s ownership
interest or rights therein, (B) which, if adversely determined, could have a
Material Adverse Effect on the value of any such Intellectual Property
Collateral, or (C) alleging that any such Intellectual Property Collateral, or
Grantor’s use thereof in the operation of its business, infringes or
misappropriates the intellectual property rights of any Person; and (vii) to
Grantor’s knowledge, there has been no Material Adverse Effect on such Grantor’s
rights in its Trade Secrets constituting all or any part of such Intellectual
Property Collateral as a result of any unauthorized use, disclosure or
appropriation by or to any Person, including Grantor’s current and former
employees, contractors and agents;



 



 14

 

 

             8.2.4     none of the account debtors or other Persons obligated on
any of the Collateral is a Governmental Authority covered by the Claims Act, or
any similar Requirements of Law, in respect of such Collateral; and

 

             8.2.5    the Collateral is and will be valid and genuine in all
respects, and the pledge of the Collateral pursuant to this Agreement, together
with the filing of a completed financing statement accurately describing
Grantor, Lender and such Collateral with applicable Governmental Authorities,
creates a valid and perfected Lien (or Liens) on all right, title, interest and
claims in, to and under the Collateral that may be perfected by such filing,
securing the payment and performance when due of the Obligations.

 

9.            CERTAIN COVENANTS.

 

9.1     Incorporation of Covenants. Grantor hereby makes and undertakes the
covenants and agreements set forth in the Loan Agreement as they relate to
Grantor and/or to any one or more Loan Documents to which Grantor is a party,
each of which is hereby incorporated into this Agreement, mutatis mutandis, by
this reference, and each of which Lender shall be entitled to rely on as though
fully set forth and made and agreed to by Grantor herein. Grantor hereby
expressly (i) reaffirms, ratifies and confirms, and acknowledges and agrees that
it is bound by and will Indefeasibly Satisfy, each and all of the as-
incorporated covenants, agreements and undertakings referenced by the
immediately preceding sentence, and all other of its covenants, agreements and
undertakings contained herein; and (ii) covenants and agrees with, and hereby
promises to, Lender that Grantor will duly and punctually perform or cause to be
performed, and will Indefeasibly Satisfy, each and every part of the Obligations
and all of the terms and conditions of the Loan Documents to which it is a
party.

 

9.2     Joinder of Additional Grantors. Until all Obligations are Indefeasibly
Satisfied, Grantor shall, and hereby covenants and agrees to, cause each
hereafter existing, acquired, organized, incorporated, declared, established,
formed and/or created Subsidiary of Grantor or any other Corporate Obligor to
promptly, and in any event within thirty (30) days, after the acquisition,
organization, incorporation, declaration, establishment, formation and/or
creation of such new Subsidiary, (i) pledge all of its assets, and grant First
Priority security interests and other Liens thereon, to Lender pursuant and
subject to the provisions of the Loan Agreement (including, without limitation,
Section 6.3.3 thereof), and (ii) execute and deliver to Lender a joinder and/or
counterpart signature page to this Agreement, together with a Perfection
Certificate (in each case executed and delivered by a Responsible Officer
thereof) and all such other instruments, agreements, certificates, filings or
other documents as may be required under the provisions of the Loan Agreement.
Upon Grantor’s execution and delivery of any joinder and/or counterpart
signature page to this Agreement, such Subsidiary shall constitute a “Grantor”
hereunder with the same force and effect as if originally named as a Grantor
herein. Upon the execution and delivery by any such Subsidiary of any such
joinder and/or counterpart signature page hereto, and of any such required and
accompanying Perfection Certificate, any and all supplemental schedules,
exhibits or other addenda attached thereto shall, together with such Perfection
Certificate itself, be incorporated into and become part of and supplement the
Exhibits, Scheduled and/or other addenda attached to this Agreement, and each
reference to such Perfection Certificate, Exhibits, Scheduled and/or other
addenda shall mean and be a reference to such Perfection Certificate, Exhibits,
Scheduled and/or other addenda as amended, supplemented or otherwise modified
from time to time. The execution and delivery any such joinder and/or
counterpart signature page hereto, and of any such required and accompanying
Perfection Certificate, shall not require the consent of or authorization by any
other, then-existing Grantor hereunder. The rights and obligations of each
Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Grantor as a Party to this Agreement.

 



 15

 

 

9.3        Covenants Concerning the Collateral and Grantor. In addition to, and
without limiting, any other of the covenants and agreement of Grantor set forth
(or incorporated by reference) herein, Grantor hereby covenants and agrees with
Lender as follows:

 

9.3.1           The Collateral, to the extent not delivered to Lender pursuant
to the provisions of Article 5 above, will be kept at those locations listed on
Grantor’s Perfection Certificate and Grantor will not remove the Collateral from
such locations except in the ordinary course of Grantor’s business or as
otherwise permitted hereunder or under any other of the Loan Documents, without
providing at least thirty (30) days’ prior written notice to Lender;

 

9.3.2           Grantor will keep the Collateral in good order and repair
(except for ordinary wear and tear) and will not use the same in violation of
Requirements of Law or any policy of insurance thereon;

 

9.3.3           Except as otherwise set forth in any other of the Loan
Documents, and except for the Liens herein granted and the Permitted Liens,
Grantor shall be the owner of (or have other rights in) the Collateral free from
any right or claim of any other Person or any Lien, and Grantor shall defend the
same against, and indemnify and hold Lender (and each and all of the other
Indemnified Parties) harmless from (except in the event of gross negligence,
fraud or willful misconduct on the part of any one or more Indemnified Parties),
all claims and demands of all Persons at any time claiming the same or any
interests therein adverse to Lender;

 

9.3.4           Except (i) for Permitted Liens; (ii) as otherwise expressly
permitted by Lender in writing, and/or (iii) as otherwise expressly permitted in
any other of the Loan Documents, Grantor shall not pledge, mortgage or create,
or suffer to exist any right of any Person in or claim by any Person to the
Collateral, or any other Lien in and/or upon the Collateral in favor of any
Person, other than Lender;

 

9.3.5           From and after the Effective Date, Grantor shall not permit to
become effective in any lease, license, contract or other agreement, a provision
that would prohibit or require the consent of any Person to the grant of a Lien
on such lease, license, contract or other agreement in favor of Lender;

 

9.3.6           Grantor shall promptly make, stamp or record such entries or
legends on Grantor’s books and records and/or on any of the Collateral
consisting of chattel paper as Lender may reasonably request from time to time,
to indicate and disclose that Lender has a Lien on such Collateral;

 

9.3.7           Grantor shall deliver to Lender from time to time promptly at
Lender’s request (in Lender’s sole but reasonable discretion) all invoices,
original documents of title, contracts, chattel paper, instruments and any other
writings relating thereto, and other evidence of performance of contracts, or
evidence of shipment or delivery of any merchandise or of the rendering of any
services; and Grantor will deliver to Lender promptly at Lender’s request from
time to time (in Lender’s sole but reasonable discretion) additional copies of
any or all of such papers or writings, and such other information with respect
to any of the Collateral and such schedules of inventory, schedules of accounts
and such other writings as Lender may in its sole discretion deem to be
necessary or effectual to evidence any Obligations or Lender’s Lien on all or
any part of the Collateral;

 

9.3.8           Grantor shall, substantially in accordance with and subject to
the provisions of Sections 6.1.3 and 6.1.4 of the Loan Agreement, permit Lender,
its agents and/or its representatives, at any reasonable time or times, at the
sole Cost and Expense of Grantor, to (i) examine and make copies of or extracts
from any of Grantor’s books, records and files (including, without limitation,
orders and original correspondence); (ii) to perform field exams, and inspect
and examine the Collateral and test or appraise the same as to quality,
quantity, value and condition; and (iii) to verify the Collateral or any portion
or portions thereof or Grantor’s compliance with the provisions of this
Agreement and/or any other of the Loan Documents;

 

 16

 



 

9.3.9           Grantor will pay promptly when due all taxes, assessments,
Governmental Charges and any other charges or levies upon the Collateral or
incurred in connection with the use or operation of such Collateral or incurred
in connection with this Agreement and/or any other of the Loan Documents, other
than any charge or claim being contested in good faith by appropriate
proceedings promptly initiated and diligently conducted and for which any
reserve or other appropriate provision, if any, as shall be required by GAAP has
been made therefor;

 

9.3.10          Grantor will, upon learning of any Insolvency Event affecting
any account debtors obligated to Grantor (directly or indirectly) in the amount
of $50,000 or more, promptly notify Lender thereof;

 

9.3.11          Except as expressly permitted by the terms and conditions of
this Agreement or any other of the Loan Documents (expressly including, without
limitation, Section 7.1 of the Loan Agreement), or otherwise with Lender’s
express prior written consent in each instance, Grantor will not Dispose of (in
one transaction or in a series of transactions, and whether voluntarily or
involuntarily) all or substantially all of its assets, including, without
limitation, any Collateral, whether tangible or intangible; and

 

9.3.12           Dispose of all or any material part or substantial portion of
any Collateral (including, without limitation, any Collateral consisting of
equipment financed and/or otherwise acquired with Loan Proceeds), other than
obsolete or worn out inventory in the ordinary course of Grantor’s business
operations.

 

10.            GRANTOR’S USE OF COLLATERAL. Subject to the terms and conditions
hereof and the other Loan Documents to which Grantor is a party (and/or to which
Grantor or its property is subject or otherwise bound by), and Lender’s rights
and remedies hereunder and thereunder (including, without limitation, any such
rights and remedies arising upon the occurrence of any unwaived Event of
Default), the Parties hereby agree that (i) Grantor shall hold, process, sell,
license, use or consume Collateral in connection with the manufacturing or
processing of finished goods, and/or otherwise Dispose of inventory for fair
consideration, all in the ordinary course of Grantor’s business, but not,
without limitation, by way of, directly or indirectly, sales or other
Dispositions to creditors or in bulk, or sales or other Dispositions occurring
under circumstances which would or could create any Lien or interest adverse to
Lender’s Liens on any such Collateral or other rights hereunder in the proceeds
resulting therefrom; and (ii) Grantor may receive from account debtors any and
all amounts due as proceeds of the Collateral at Grantor’s sole Cost and Expense
and liability.

 

11.            INSURANCE.

 

  11.1     Maintenance of Insurance.

11.1.1           Grantor shall, and hereby covenants and agrees to, maintain in
force with financially sound and reputable insurers (selected by Grantor and
reasonably acceptable to Lender, and none of whom are Affiliates of Grantor)
property and casualty insurance on all Collateral against such risks, casualties
and contingencies as shall be in accordance with general practices of businesses
engaged in similar activities in similar geographic areas (and/or as may
otherwise be reasonably required by Lender from time to time pursuant to the
provisions this Agreement, the Loan Agreement and/or any other of the Loan
Documents). Such insurance shall in all events be in such minimum amounts such
that Grantor will not be deemed a co-insurer under applicable insurance laws,
regulations and policies, and otherwise shall be in such amounts, contain such
terms, be in such forms and be for such periods as may be reasonably
satisfactory to Lender. All such policies of insurance now or hereafter
maintained by Grantor pursuant to this Agreement and all other of Loan Documents
shall at all times be payable to Lender as its interest may appear in the event
of loss and, unless any such other Loan Documents expressly provide with respect
to any specified types or policies of insurance, shall name Lender as additional
insured and loss payee pursuant to a valid lender’s loss payable clause. No loss
under any policies of insurance now or hereafter maintained by Grantor pursuant
to any Loan Documents shall be adjusted without Lender’s express prior written
consent and approval in each instance, and all such policies of insurance shall
provide in writing that they shall not be canceled without first providing at
least twenty (20) days’ prior written notice of cancellation to Lender.

 

 17

 



 

11.1.2           Grantor hereby acknowledges and agrees that if all or any part
of the Collateral is now, or at any time after the Effective Date will be,
located in an area with special flood hazards, Grantor shall be required to
obtain on or before the Closing (or, as the case maybe, the upon which Grantor
executes and delivers this Agreement), and maintain at all times while any of
the Obligations are outstanding, flood insurance in such amounts as Lender may
reasonably require. Grantor shall deliver to Lender copies of any such policies
of flood insurance and all renewals thereof and, if Lender so requires in its
sole but reasonable discretion, written evidence of Grantor’s payment of any
premiums with respect to any such flood insurance.

 

11.1.3           On or before the execution and delivery hereof, Grantor shall
provide to Lender one or more certificates, binders or policies of insurance
evidencing compliance with the insurance requirements set forth herein and in
the Loan Agreement. In the event that Grantor fails to provide evidence of such
insurance, Lender may, at its option, secure such insurance and charge any and
all Costs and Expenses associated therewith to Grantor, which such Costs and
Expenses shall be due and payable to Lender (or its designee) immediately upon
demand therefor and, until paid in full in cash, shall bear interest at the
Default Rate, and shall be Indebtedness constituting a part of the Obligations
secured by the Liens hereof. Upon the occurrence of any unwaived Event of
Default, Lender is hereby authorized—but Lender is not in any way obligated—and
Grantor hereby expressly authorizes Lender, upon not less than twenty (20) days’
prior written notice to Grantor, to cancel any insurance maintained pursuant to
this Agreement and apply any returned or unearned premiums, all of which shall
be and hereby are assigned to Lender, toward payment of any Indebtedness
constituting all or any part the Obligations.

 

11.2         Insurance Proceeds. The proceeds of any casualty insurance in
respect of any casualty loss of any of the Collateral shall, subject to the
rights, if any, of other Persons with an interest having priority in the
property covered thereby, so long as no unwaived Event of Default has occurred,
and to the extent that the amount of such proceeds is less than $50,000.00, be
disbursed to Grantor for direct application by Grantor solely to the repair or
replacement of Grantor’s property so damaged or destroyed; and, provided that no
unwaived Event of Default exists, Lender shall (i) disburse from time to time
all or any part of such proceeds so held as cash collateral, upon such terms and
conditions as Lender may prescribe in its sole but reasonable discretion, for
direct application by Grantor solely to the repair or replacement of Grantor’s
property so damaged or destroyed, or (ii) apply all or any part of such proceeds
to the repayment of the Indebtedness constituting the Obligations (or any part
thereof) following the occurrence of any unwaived Event of Default.

 

11.3         Continuation of Insurance. In the event of any failure by Grantor
to obtain and continually maintain insurance as herein provided (and/or as may
be provided under any other of the Loan Documents), Lender may, at its option
(but without obligation unless otherwise expressly required by applicable law),
obtain such insurance and charge the amount thereof to Grantor, which such
amount shall be due and payable to Lender (or its designee) immediately upon
demand therefor and, until paid in full in cash, shall bear interest at the
Default Rate, and shall be Indebtedness constituting a part of the Obligations
secured by the Liens hereof. Grantor expressly acknowledges and agrees that, if
Grantor fails to purchase and/or renew any such insurance required hereunder
and/or under any other of the Loan Documents, such failure constitutes an
express Event of Default hereunder, and under all other of the Loan Documents,
for which no grace period of any kind is applicable and/or provided.

 

 18

 



 

12.         COLLATERAL PRESERVATION.

 

12.1        Preservation Costs and Expenses. In Lender’s sole discretion, if
Grantor fails to do so, Lender may and is hereby authorized to discharge taxes
and other Liens at any time levied or placed on any Collateral, and make repairs
thereto and pay any necessary filing fees and/or insurance premiums in
connection (directly or indirectly) therewith, and otherwise to make any
Protective Advance; provided, however, that Lender shall have no obligation to
whatsoever to make any such expenditures or Protective Advances, nor shall the
making thereof be construed as a waiver or cure in connection with any Event of
Default hereunder and/or under any other of the Loan Documents. Grantor shall
and hereby agrees to reimburse Lender immediately upon demand for all Costs and
Expenses incurred by Lender in connection with the matters contemplated by the
immediately preceding sentence, and such Costs and Expenses shall bear interest
at the Default Rate from the date of such demand until paid in full.

 

12.2        Lender’s Obligations and Duties Regarding Preservation.
Notwithstanding anything herein to the contrary, Grantor shall remain obligated
and liable under each contract, agreement or instrument constituting Collateral
to be observed or performed by Grantor thereunder. Lender shall not have any
obligation or liability under any such contract, agreement or instrument by
reason of or arising out of this Agreement, any other of the Loan Documents or
the receipt by Lender of any payment relating to any of the Collateral; nor
shall Lender be obligated in any manner to perform any of the obligations of
Grantor under or pursuant to any such contract, agreement or instrument, to make
inquiry as to the nature or sufficiency of any payment received by Lender in
respect of the Collateral or as to the sufficiency of any performance by any
Person under any such contract, agreement or instrument, to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts which may have been assigned to Lender or to which Lender may be
entitled at any time or times. Lender’s sole duty with respect to the custody,
safe keeping and physical preservation of the Collateral in its possession,
under §9-207 of the UCC of the State or any other state or jurisdiction where
any such Collateral is located, shall be to deal with such Collateral in the
same manner as Lender deals with similar property for its own account. Lender
shall not be deemed to have assumed any liability or responsibility to Grantor
or any third Person for the correctness, validity or genuineness of any
instruments or documents that may be released or endorsed to Grantor by Lender
(which shall automatically be deemed to be without recourse to Lender in any
event) or for the existence, character, quantity, quality, condition, value or
delivery of any goods purporting to be represented by any such documents; and
Lender, by accepting such Lien on the Collateral, or by releasing any Collateral
to Grantor, shall not be deemed to have assumed any obligation or liability to
any supplier or account debtor or to any other third Person, and Grantor shall
and hereby agrees to, at Grantor’s sole Cost and Expense, indemnify, defend and
hold harmless Lender and each other Indemnified Party in respect to any claim or
proceeding (including, without limitation, any and all Costs and Expenses
relating to any such claim or proceeding) arising out of any matter referred to
in this Section 12.2.

 

13.         NOTICE TO PERSONS OBLIGATED ON COLLATERAL. Upon the occurrence of
any unwaived Event of Default that is not waived or cured in accordance with
Section 15.8 below, Grantor shall, at the request and option of Lender
(exercisable in Lender’s sole discretion), notify account debtors and other
Persons obligated on any of the Collateral of the Lien of Lender on any account,
chattel paper, general intangible, instrument or other Collateral and that
payment thereof is to be made directly to Lender or to any financial institution
and/or other Person(s) designated by Lender as Lender’s agent therefor, and
Lender may itself, without demand upon Grantor (the same being hereby expressly
waived by Grantor), so notify account debtors and other Persons obligated on
Collateral; provided, however, that Lender shall simultaneously provide Grantor
with copies of any such notices to account debtors as and when the same are
sent. After the making of such a request or the giving of any such notification,
Grantor shall hold any proceeds of collection of accounts, chattel paper,
general intangibles, instruments and other Collateral received by Grantor as
trustee for the benefit of Lender without commingling the same with other funds
of Grantor, and Grantor shall turn the same over to Lender in the identical form
received, together with any and all necessary endorsements or assignments.
Lender shall apply the proceeds of collection of accounts, chattel paper,
general intangibles, instruments and other Collateral received by Lender to the
Obligations then due and owing and/or for which Lender has otherwise made demand
for satisfaction and/or payment of, such proceeds to be immediately credited
after final payment in cash or other immediately available funds of the items
giving rise to them.

 



 19

 



 

14.          DEFAULT. As used in this Agreement, “Event of Default” shall have
the meaning and definition ascribed to such term in the Loan Agreement, and such
term and its meaning are incorporated herein by this reference. Grantor hereby
expressly acknowledges and agrees that the Loan Documents are cross- defaulting
instruments, and that the occurrence of any Event of Default under this
Agreement shall constitute a default (or, as the case may be, an “Event of
Default”) under all of the Loan Documents, irrespective of whether any such Loan
Documents explicitly so state.

 

15.          RIGHTS AND REMEDIES.

 

15.1        Rights and Remedies Generally. Upon the occurrence of any unwaived
Event of Default, Lender, to the maximum extent that Grantor could lawfully do
so, and without presentment, demand, notice, protest or advertisement of any
kind, shall have the rights and remedies of a secured party under the UCC of the
state, commonwealth or other jurisdiction in which any Collateral is located,
together with any additional rights and remedies as may be provided by
applicable law and/or by the terms of any agreement, instrument or other
document between the Parties, including, without limitation, the right to take
possession of the Collateral, and for that purpose Lender may: (i) so far as
Grantor can lawfully give authority therefor, enter onto, occupy and use any
premises owned by Grantor and/or in which Grantor has any interest whatsoever on
which any Collateral may be situated and remove the same therefrom; (ii) without
presentment, demand, notice, protest or advertisement of any kind, require
Grantor to assemble the Collateral in a single location at a place to be
designated by Lender in its reasonable discretion and make the Collateral at all
times secure and available to Lender at Grantor’s sole Cost and Expense; and
(iii) sell, lease, assign and/or deliver the whole or any part of the Collateral
(whether alone or in conjunction with any other property of Grantor,
irrespective of whether real or personal), at commercially reasonable public or
private sale, for cash, upon credit and/or for future delivery, and allocate the
sale proceeds or leases among the items of Collateral sold without the necessity
of any such Collateral being present at any such sale, or in view of prospective
purchasers thereof.

 

15.2        Power of Attorney.

 

15.2.1         Appointment and Powers of Lender. Grantor hereby irrevocably
constitutes and appoints Lender as Grantor’s true and lawful attorney, with full
power of substitution, at the sole Cost and Expense of Grantor but for the sole
benefit of Lender, upon the occurrence of any unwaived Event of Default that is
not waived or cured in accordance with Section 15.8 below, (i) to convert the
Collateral into cash, including, without limitation, completing the manufacture
or processing of work in process, and the sale (either public or private) of all
or any portion or portions of the inventory and other Collateral; (ii) to
enforce collection of the Collateral, either in its own name or in the name of
Grantor, including, without limitation, executing releases or waivers,
compromising or settling with any account debtors and prosecuting, defending,
compromising or releasing any action relating to the Collateral; (iii) to
receive, open and dispose of all mail addressed to Grantor and to take therefrom
any remittances or proceeds of Collateral on which Lender has a Lien; (iv) to
notify applicable Governmental Authorities (including, without limitation, any
postal office) to change the address for delivery of mail addressed to Grantor
to such address as Lender shall designate; (v) to endorse the name of Grantor in
favor of Lender upon any and all checks, drafts, money orders, notes,
acceptances or other instruments of the same or different nature; (vi) to sign
and endorse the name of Grantor on and to receive as secured party any of the
Collateral, any invoices, freight or express receipts, or bills of lading,
storage receipts, warehouse receipts, or other documents of title of the same or
different nature relating to the Collateral; (vii) to sign the name of Grantor
on any notice of any account debtors or on verification of the Collateral;
(viii) if Grantor’s authorization given in this Agreement is not sufficient, to
file such financing statements, and any such amendments and continuations with
respect thereto, with or without Grantor’s signature (or a photocopy of this
Agreement in substitution for a financing statement, as Lender may deem
appropriate), and to execute in Grantor’s name on any such financing statements,
continuations and/or amendments which may require Grantor’s signature, in order
to perfect or protect Lender’s security interests and other Liens; (ix) to file
and prosecute registration and transfer applications with the appropriate
Governmental Authorities with respect to any Intellectual Property Collateral;
and (x) upon written notice to Grantor, to exercise voting rights with respect
to voting Equity Interests constituting Collateral, which rights may be
exercised, if Lender so elects, with a view toward causing the liquidation of
assets of the issuer of any such Equity Interests.

 

 

 20

 



 

15.2.2      Ratification of Actions Done or Taken. To the extent not expressly
prohibited by applicable law (and, if so prohibited, then to the maximum extent
permitted thereby), Grantor hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue of the power of attorney granted under
this Section 15.2. Said power of attorney is a power coupled with an interest
and is irrevocable until all of the Obligations have been Indefeasibly
Satisfied.

 

15.2.3      No Duty Upon Lender. The powers conferred on Lender hereunder are
solely to protect its interests in the Collateral and shall not impose any duty
and/or obligation upon it to exercise any such powers. Lender shall be
accountable only for the amounts that it actually receives as a result of the
exercise of such powers, and neither it nor any of its officers, directors,
employees, attorneys, representatives, Affiliates and/or other Indemnified
Parties shall be responsible to Grantor for any act or failure to act, except
for Lender’s own gross negligence or willful misconduct.

 

15.3        Lender’s Sale of Collateral. If notice of any sale contemplated by
this Article 15 is legally required under applicable law, and unless the
Collateral is perishable, threatens to decline speedily in value or is of a type
customarily sold on any recognized market, Lender shall give Grantor at least
ten (10) days’ prior written notice of the time and place of any public sale of
Collateral or of the time after which any private sale or any other intended
disposition is to be made. Grantor hereby expressly acknowledges and agrees that
ten (10) days’ prior written notice of such sale or sales shall, in all events,
be commercially reasonable notice. Upon any such sale, Lender may become the
purchaser of the whole or any part of the Collateral sold, discharged from any
and all claims and free from any right of redemption. In case of any such sale
by Lender of all or any part of the Collateral on credit, and/or for future
delivery, such Collateral so sold may be retained by Lender until the selling
price is paid by the purchaser thereof. Lender shall incur no liability in case
of the failure of the purchaser to take possession and pay for the Collateral so
sold. In case of any such failure, the said Collateral may be resold in Lender’s
sole discretion. Any Collateral remaining unsold after being offered at public
auction may be abandoned and/or disposed of for no consideration in such manner
as Lender deems appropriate in its sole discretion.

 

15.4        Proceeds of Collection or Sale; Expenses. Grantor shall and hereby
agrees to pay to Lender, immediately upon demand, any and all Costs and Expenses
incurred or paid by or charged to Lender or any other Indemnified Party in
protecting, preserving or enforcing any one or more of Lender’s various and
cumulative rights and remedies hereunder or under any other of the Loan
Documents with respect to, or directly or indirectly in connection with, all or
any part of the Collateral, including, without limitation, any such Costs and
Expenses so incurred, paid or charged in connection with any collection, sale,
assignment, transfer or other disposition of all or any part of the Collateral
contemplated by this Article 15. After deducting all of said Costs and Expenses,
the balance (if any) of any proceeds of collection, sale or other disposition of
all or any part of the Collateral shall, to the extent actually received in
cash, be applied to the payment of the Obligations in such order or preference
as Lender may determine in its sole discretion (subject to Requirements of Law),
with proper allowance and provision being made for any Obligations not then due
and/or for which Lender has not otherwise made demand for the payment and/or
satisfaction of. Upon the Indefeasible Satisfaction of all Obligations, and
after making any payments required by §§9-608(a)(1)(C) or 9-615(a)(3) of the UCC
of the State or of any other relevant jurisdiction, any excess (if any) shall be
returned to Grantor. Unless and until the Obligations shall be Indefeasibly
Satisfied, Grantor shall and hereby expressly agrees to be and remain liable for
the entirety of any deficiency, and hereby promises to pay to Lender the full
amount of such deficiency in cash immediately upon Lender’s demand therefor, and
confirms and agrees that, until so paid in full and in cash, such amount shall
bear interest at the Default Rate, be Indebtedness constituting a part of the
Obligations, and be secured by the security interests and Liens hereof and of
the other Security Instruments.

 



 21

 



 

15.5          Set-off. Lender may, and is hereby authorized by Grantor at any
time and from time to time, to the fullest extent permitted by applicable law
and without advance notice to Grantor (any such notice being hereby expressly
waived by Grantor), to (i) receive any income from any Equity Interests
constituting Collateral and hold such income as additional Collateral, and/or
set-off against and apply all or any part such income to the Obligations in
priority and manner as Lender deems advisable in its sole discretion; and (ii)
set-off and apply any and all cash collateral at any time held by Lender as
security for any Obligations, and any other Indebtedness, deposits, credits or
other sums at any time owing by Lender to, or for the credit or the account of,
Grantor, against all or any part of the Obligations, whether now or at any time
hereafter existing, whether or not any such Obligations have matured and
irrespective of whether Lender has exercised any other rights that Lender has or
may have with respect to any such Obligations, including without limitation, any
acceleration rights. Lender agrees within a commercially reasonable time, to
notify Grantor in writing after any such set-off and application; provided,
however, that any failure by Lender to give such written notice shall not affect
the validity of such set-off and application. The rights of Lender under this
Section 15.5 are in addition to, but not a limitation of, all other rights and
remedies which Lender may have hereunder or under any provisions of any other
Loan Documents, or otherwise at law and/or in equity, and expressly, without
limitation, other rights of set-off.

 

15.6          Intellectual Property. Upon the occurrence of any unwaived Event
of Default that is not waived or cured in accordance with Section 15.8 below,
and upon the written demand of Lender at any time thereafter, Grantor shall
execute and deliver to Lender an assignment or assignments of any or all of the
Intellectual Property Collateral and such other documents and take such other
actions as are necessary or appropriate to carry out the intent and purposes
hereof. Within five (5) Business Days of written notice thereafter from Lender,
Grantor shall make available to Lender, to the extent within Grantor’s power and
authority, such personnel in Grantor’s employ on the date of the Event of
Default as Lender may reasonably designate to permit Grantor to continue,
directly or indirectly, to produce, advertise and sell the products and services
sold by Grantor under the Intellectual Property Collateral, and such persons
shall be available to perform their prior functions on Lender’s behalf.

 

15.7          Rights and Remedies Cumulative. Grantor hereby acknowledges that
all rights and remedies of Lender with respect to the Obligations and/or the
Collateral, whether evidenced hereby or by any other instrument or papers
(including, without limitation, any of the Loan Documents), and/or as otherwise
conferred by any Requirements of Law, shall be cumulative and may be exercised
singularly, alternatively, successively, simultaneously or concurrently at such
time or at such times as Lender deems expedient in its sole discretion. Upon the
occurrence of any unwaived Event of Default that is not waived or cured in
accordance with Section 15.8 below, the rights, powers and privileges provided
in this Article 15 and all other remedies available to Lender under this
Agreement and/or any other of the Loan Documents, and/or at law or in equity,
may be exercised by Lender at any time and from time to time, whether or not the
Indebtedness of constituting the Obligations and secured by the Loan Documents
shall be due and payable, and irrespective of whether Lender shall have
instituted any foreclosure proceedings or other action for the enforcement of
its rights under the Note and/or any other of the Loan Documents.

 

 22

 

15.8          Enforcement; Non-Waiver; All Waivers in Writing. Lender shall have
the right at any and all times to enforce the provisions of this Agreement
and/or any other of the Loan Documents in accordance with the terms hereof and
thereof, notwithstanding any conduct or custom on the part of Lender in
refraining from so doing at any time or times. No action, inaction or omission
of Lender under this Agreement shall be deemed to constitute or establish a
“course of performance or dealing” that would require Lender to so act or
refrain from acting in any particular manner at a later time under similar or
dissimilar circumstances. The failure of Lender at any time or times to enforce
its rights under such provisions, strictly in accordance with the same, shall
not be construed as having created a custom in any way or manner contrary to
such provisions, or as having in any way or manner modified or waived the same,
and no delay or omission on the part of Lender in exercising any of its rights
or remedies under any Loan Documents shall operate as a waiver of such rights or
remedies or a waiver of any other rights or remedies. Lender shall not be deemed
to have waived any of its rights and remedies under this Agreement, under any
other of the Loan Documents or otherwise in respect of any of the Obligations or
the Collateral, and no Event of Default or demand shall be waived (nor deemed
waived) by Lender, except and unless such waiver is in writing and signed by a
duly authorized officer of Lender, and which writing makes explicit reference to
the right, remedy, Event of Default or demand so waived. A waiver on any one
occasion shall not be construed as a bar to or waiver of any right or remedy on
any future occasion. Grantor hereby confirms, acknowledges and agrees that no
notice to or demand on Grantor in any one case, instance or circumstance shall
entitle Grantor to any other or further notice or demand in any similar or other
case, instance or circumstance.

 

15.9          Commercially Reasonable Action. To the extent that applicable law
imposes duties on Lender to exercise remedies in a commercially reasonable
manner, Grantor hereby expressly acknowledges and agrees that it is not (and
shall hereafter not be) commercially unreasonable for Lender: (i) to fail to
incur any costs, expenses and/or disbursements reasonably deemed significant by
Lender to prepare all or any part of the Collateral for disposition or otherwise
to fail to complete any raw material or work in process into finished goods or
other finished products for disposition; (ii) to fail to obtain any third Person
consents for access to all or any part of the Collateral to be disposed of, or
to obtain or, if not required by other applicable law, to fail to obtain any
Governmental Authority or third Person consents for the collection or
disposition of all or any part of the Collateral to be collected or disposed of;
(iii) to fail to exercise any collection remedies against account debtors or
other third Persons obligated on all or any part of the Collateral or to fail to
remove any Liens on or against all or any part of the Collateral; (iv) to
exercise collection remedies against account debtors and other Persons obligated
on all or any part of the Collateral directly or through the use of collection
agencies and any other collection specialists; (v) advertise any dispositions of
all or any part of the Collateral through any publications or media of general
circulation (including, without limitation, through and/or with any
advertisements or any brokers appearing or doing business, or holding auctions,
on the Internet), whether or not all or any part of the Collateral is of a
specialized nature; (vi) contact any other third Persons, whether or not in the
same business as Grantor, for expressions of interest in acquiring all or any
portion of the Collateral; (vii) hire one or more professional auctioneers to
assist in the disposition of all or any part of the Collateral, whether or not
all or any part of the Collateral is of a specialized nature; (viii) dispose of
all or any part of the Collateral by utilizing one or more Internet sites that
provide for the auction of assets of the types included in such Collateral or
that have the reasonable capability of doing so, or that match buyers and
sellers of assets; (ix) dispose of any assets in wholesale rather than retail
markets; (x) disclaim any disposition warranties to the maximum extent such
warranties are capable of being, and or permitted to be, disclaimed by
applicable law; (xi) purchase any insurance and/or credit enhancements to insure
Lender against risks of loss, collection or disposition of all or any part of
the Collateral and/or to provide to Lender a guaranteed return from the
collection or disposition of all or any part of the Collateral; and/or (xii) the
extent deemed appropriate by Lender, to obtain any services of any brokers,
investment bankers, consultants, attorneys and/or other professionals to assist
Lender in the collection or disposition of all or any part of the Collateral.

 

 23

 

15.10          Non-Exhaustive Actions. Grantor hereby expressly acknowledges
that the purpose of Section 15.9 above is to provide non-exhaustive indications
of what actions or omissions by Lender would fulfill Lender’s duties under the
UCC of the State or any other relevant jurisdiction in Lender’s exercise of
remedies against all or any part of the Collateral, and that other actions or
omissions by Lender shall not be deemed to fail to fulfill such duties solely on
account of not being indicated in such Section 15.9. Without limitation upon the
foregoing, nothing contained in Section 15.9 above shall be construed to grant
any rights to Grantor, or to impose any duties and/or obligations on Lender,
that would not have been granted or imposed by this Agreement or any other of
the Loan Documents, and/or by applicable law, in the absence of such Section
15.9.

 

16.           CERTAIN WAIVERS; RELIANCE; CONFIRMATIONS.

 

16.1        Obligations Absolute.

 

16.1.1          Grantor hereby waives demand, notice, protest, notice of
acceptance of this Agreement, notice of loans made, credit extended, Collateral
received or delivered or other action taken in reliance hereon and all other
demands and notices of any description, kind or nature, and Grantor assents to
any extension or postponement of the time of payment or any other indulgence, to
any substitution, exchange or release of or failure to perfect any Lien on any
Collateral, to the addition or release of any party or Person primarily or
secondarily liable, to the acceptance of partial payment thereon and the
settlement, compromising or adjusting of any thereof, all in such manner and at
such time or times as Lender may deem advisable in its sole discretion. Grantor
further hereby waives any and all suretyship defenses.

 

16.1.2           Grantor hereby confirms, acknowledges and agrees that Lender
shall have no duty as to the collection or protection of the Collateral or any
income therefrom, the preservation of rights against prior parties, or the
preservation of any rights pertaining thereto beyond the safe custody thereof as
set forth in Section 12.2 above, and that all obligations of Grantor hereunder
shall be absolute and unconditional irrespective of: (i) any illegality or lack
of validity or enforceability of any Obligation or any Loan Document or any
related agreement or instrument; (ii) any change in the time, place or manner of
payment of, or in any other term of, the Obligations or any other obligation of
any Obligor under any Loan Document, or any rescission, waiver, amendment or
other modification of any Loan Document or any other agreement, including any
increase in the Obligations resulting from any extension of additional credit,
permitted Overadvance or otherwise; (iii) any taking, exchange, substitution,
release, impairment or non-perfection of any Collateral, or any taking, release,
impairment, amendment, waiver or other modification of any Guaranty; (iv) any
manner of sale, disposition or application of proceeds of any Collateral or any
other collateral or other assets to all or part of the Obligations; (v) any
default, failure or delay, willful or otherwise, in the performance of the
Obligations; (vi) any change, restructuring or termination of the corporate
structure, ownership or existence of any Corporate Obligor or any of its
Subsidiaries, or any Insolvency Proceeding affecting Borrower or its assets or
any resulting release or discharge of any Obligations; (vii) any failure of
Lender to disclose to any Obligor any information relating to the business,
condition (financial or otherwise), operations, performance, properties or
prospects of any other Obligor now or hereafter known to such Lender; Grantor
waiving any duty of Lender to disclose such information; (viii) the failure of
any other Person to execute or deliver this Agreement (including any joinder
and/or counterpart signature page hereto) or any other agreement or the release
or reduction of liability of Grantor or other grantor or surety or Obligor with
respect to the Obligations; (ix) the failure of Lender to assert any claim or
demand or to exercise or enforce any right or remedy under the provisions of any
Loan Document or otherwise; (x) any defense, set-off or counterclaim (other than
a defense of payment in cash) that may at any time be available to, or be
asserted by, Borrower or any other Obligor against Lender; or (xi) any other
circumstance (including, without limitation, any statute of limitations) or
manner of administering the Loan or any existence of or reliance on any
representation by Lender that might vary the risk of Grantor or otherwise
operate as a defense available to, or a legal or equitable discharge of, any
Obligor.

 

 24

 

16.2           Marshaling. Lender shall not be required to marshal any present
or future collateral security (including, without limitation, the Collateral)
for, or other assurances of payment of, the Obligations or any of them or to
resort to such collateral security or other assurances of payment in any
particular order, and all of its rights and remedies hereunder and in respect of
such collateral security and other assurances of payment shall be cumulative and
in addition to all other rights and remedies, however existing or arising. To
the extent not expressly prohibited by applicable law (and, if so prohibited,
then to the maximum extent permitted thereby), Grantor hereby expressly confirms
and agrees that Grantor will not invoke or attempt to avail itself of any law
relating to the marshaling of collateral and/or which might cause delay in or
impede the enforcement or exercise of any Lender’s rights and remedies under
this Agreement or under any other instrument creating or evidencing any of the
Obligations, or under which any of the Obligations is outstanding, or by which
any of the Obligations is secured or payment thereof is otherwise assured, and,
to the extent that Grantor may lawfully do so, and Grantor hereby irrevocably
waives the benefits of all such laws.

 

16.3          Waiver of Hearing Prior to Enforcement. To the extent not
expressly prohibited by applicable law (and, if so prohibited, then to the
maximum extent permitted thereby), Grantor hereby expressly waives any and all
rights that it may now or hereafter have to a judicial hearing in advance of the
enforcement of any of Lender’s rights and remedies hereunder, including, without
limitation, Lender’s right, following the occurrence of any Event of Default
that is unwaived (and which is not waived or cured in accordance with Section
15.8 above), to take immediate possession of the Collateral and to exercise its
various and cumulative rights and remedies with respect thereto under this
Agreement or under any other of the Loan Documents, at law and/or in equity.

 

16.3.1          Waiver of Automatic Stay. In the event Grantor shall at any time
while any Obligations are outstanding become a “debtor” or
“debtor-in-possession” under any provision of the Bankruptcy Code, whether by
Grantor’s voluntary petition, or through the grant of an order for relief on an
involuntary petition against Grantor, or otherwise on account of any other
Insolvency Event affecting Grantor that constitutes an Event of Default,
Grantor, to the extent not expressly prohibited by applicable law (and, if so
prohibited, then to the maximum extent permitted thereby), hereby
unconditionally and expressly: (i) consents to the entry of an order granting
Lender relief from the (so-called) “automatic stay” provisions of the Bankruptcy
Code, upon Lender’s motion, complaint or other pleading pursuant to which Lender
seeks to exercise its rights to foreclose on, realize upon and/or liquidate all
or any part of the collateral or security for the Obligations and apply the
proceeds thereof to reduction of the Obligations; and (ii) waives any and all
rights Grantor may have to object to and/or defend against such motion,
complaint or other pleading, including, without limitation, any assertion or
contention that Grantor, as a debtor or debtor-in-possession in any proceeding
under the Bankruptcy Code, is able to provide adequate protection against any
diminution in the value of any Collateral in any such proceeding. The foregoing
consent to Lender’s relief from such automatic stay, and the waiver of Grantor’s
rights to object, defend and/or offer any adequate protection response to any of
Lender’s motions, complaints or other pleadings seeking relief from such
automatic stay in any such proceeding under the Bankruptcy Code, (A) is subject
to the approval of the bankruptcy court in which any such proceeding is then
pending or before; and (B) each constitute material inducements to Lender to
make and extend any Credit Accommodations, and which inducements and the
materiality thereof Grantor hereby expressly acknowledges.

 

16.3.2          Waiver of Certain Damages. To extent not expressly prohibited by
applicable law (and if so prohibited, then to the maximum extent permitted
thereby), (i) Grantor hereby agrees not to assert, and Grantor hereby expressly
waives, any claim against any Indemnified Party on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the transactions contemplated hereby or thereby, all or any
part of the Loan or the use of proceeds thereof, and/or otherwise in respect of
the Obligations; and (ii) no Indemnified Party shall be liable to Grantor or any
Affiliates thereof for any damages arising from the use of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or any
other of the Loan Documents or the transactions contemplated hereby or thereby
by unintended recipients.

 

 25

 



 

16.4       Reliance.

 

16.4.1       No Reliance on Lender. Grantor hereby represents that Grantor and
its officers and executives are experienced and have expertise in the business
of operating and maintaining (or causing to be maintained) Grantor’s business
operations and the Collateral associated and/or used in connection therewith,
and confirms that neither Grantor nor any of its officers and executives are
relying upon any expertise, business acumen or advice of or from Lender or any
other Indemnified Party in connection with such ownership and operation.

 

16.4.2        Reliance by Lender. Grantor hereby confirms and acknowledges that
Lender has examined and relied upon the experience and expertise of Grantor and
its officers and executives in owning, operating and maintaining (or causing to
be maintained) the Collateral associated and/or used in connection with
Grantor’s business operations, and will continue to rely upon Grantor’s
ownership of the Collateral as a means of maintaining the value thereof as
security for the Indefeasible Satisfaction of the Obligations. Grantor hereby
further acknowledges, and expressly confirms Grantor’s full and complete
understanding, that (i) Lender has a valid interest in maintaining the value of
the Collateral so as to ensure that, should any Event of Default occur in
respect of the Obligations, Lender can recover all Indebtedness and other
amounts owed to Lender under the Loan Documents by a sale of the Collateral;
(ii) in making and/or extending any Credit Accommodations, Lender is expressly
relying upon each and all of the waivers, confirmations, acknowledgments,
certifications, consents and agreements, and upon the truth, accuracy and
completeness of each and all of the representations and warranties, of and made
by Grantor in this Article 16 in connection with Grantor’s organization,
business and business operations, condition (financial or otherwise) and the
Collateral, without any obligation on the part of Lender to investigate to the
same, and notwithstanding any such investigation that may have been heretofore
made or caused to be made by Lender; (iii) such reliance by Lender existed on
the part of Lender immediately prior to the Grantor’s execution hereof
(including any joinder and/or counterpart signature page hereto); (iv) such
waivers, certifications, representations and warranties are a material
inducement to Lender to make and/or extend any Credit Accommodations; and (v) in
the absence of such waivers, certifications, representations and warranties,
Lender would not be willing to make and/or extend any Credit Accommodations.

 

16.5       Confirmation of Document Receipt. Grantor hereby represents and
warrants, and hereby certifies and acknowledges, to Lender all other of the
Indemnified Parties, that Grantor has received copies of, and has read, reviewed
and fully understands each and all of the terms, conditions and provisions of,
this Agreement and all other of the Security Instruments, the Note, the Loan
Agreement, any and all Guaranties, and any and all other now-existing Loan
Documents executed by any one or more Obligors in connection with all or any
part of the Obligations, the Credit Accommodations and/or the transactions
contemplated by the Loan Documents.

 

17.          RELATION TO OTHER DOCUMENTS. The provisions of this Agreement shall
be in addition to those of any guaranty, pledge or security agreement,
promissory note or other evidence of liability of any Obligor now or hereafter
held by (or in favor of) Lender or any Affiliate of Lender (including, without
limitation, the Intellectual Property Security Agreement or any other the Loan
Documents), all of which shall be construed as complementary to each other.
Nothing contained herein shall prevent Lender from enforcing any or all such
other guaranties, pledges or security agreements, promissory notes or other
evidences of liability in accordance with their respective terms, nor shall
anything contained herein or in any such other guaranties, pledges or security
agreements, promissory notes or other evidences of liability derogate from, or
otherwise limit or vitiate, any of the rights or remedies of Lender hereunder or
thereunder.

 

 26

 

18.         MISCELLANEOUS.

 

18.1        Multiple Grantors. If at any time Grantor is comprised of more than
one Person (including, without limitation, in the case of Rotmans and Vystar on
the Effective Date), all of the Obligations shall be joint and several as among
each and all such Persons, and each reference in any of the Loan Documents to
“Grantor” shall be (and hereby is) deemed to refer to each such Person
constituting Grantor individually and also to all such Persons jointly;
provided, however, that the release by Lender of any one such Person shall not
release any other Person obligated on account of the Obligations (whether in
whole or in part), or any of them. Any and all present and future debts or
obligations of any one such Person to any other Person constituting, and/or
owning or holding any Equity Interests in or of, Grantor are hereby subordinated
to the Indefeasible Satisfaction of all Obligations (except as may be otherwise
expressly provided in any Subordination Agreement directly applicable to such
debts or obligations). No Person directly, indirectly or contingently liable for
any Obligations may seek contribution from any other Persons also so liable,
unless and until all Obligations to Lender of the Person from whom contribution
is sought shall have been Indefeasibly Satisfied; and notwithstanding the
existence of any “reimbursement and indemnity agreement”, “contribution
agreement” or “indemnity agreement” (or similarly-titled agreement(s) of like
import and effect) privately executed between or among any such Persons (and
irrespective of whether any of the same may be disclosed or undisclosed to
Lender). Except as otherwise expressly provided in a writing signed by a duly
authorized officer of Lender, the release or compromise by Lender of any
Collateral or security for the Loan or any other Credit Accommodations (whether
now or hereafter existing or arising) shall not release any such Person
directly, indirectly or contingently liable for all or any part of the
Obligations.

 

18.2        Duration; Termination and Release.

 

18.2.1        The terms and conditions of, and the Liens granted by Grantor to
Lender pursuant to, this Agreement (and any other of the Loan Documents to which
Grantor is a party and/or to which it or any of its property is otherwise bound)
shall continue in full force and effect until all Obligations are Indefeasibly
Satisfied. Upon the Indefeasible Satisfaction of all Obligations, Lender shall,
upon the written request and at the sole and exclusive Cost and Expense of
Grantor, provide Grantor with written authority (signed by a duly authorized
officer of Lender) to file with any one or more applicable Governmental
Authorities any applicable termination statements or other filings as are
reasonably necessary or advisable to evidence the termination of the Liens
created hereby.

 

18.2.2        If any of the Collateral shall be Disposed of by Grantor in a
transaction expressly permitted by the Loan Agreement and the other Loan
Documents, then the Lien created pursuant to this Agreement in such Collateral
shall be released, and Lender shall, upon the written request and presentation
by, and at the sole and exclusive Cost and Expense of, Grantor, execute all
releases and other documents reasonably necessary or advisable for the release
of the Liens created hereby on such Pledged Collateral; provided that Borrower
shall provide to Lender evidence of such transaction’s compliance with the Loan
Agreement and the other Loan Documents as Lender shall reasonably request. At
the request and sole Cost and Expense of Borrower, a Grantor shall be released
from its obligations hereunder in the event that all the Equity Interests of
such Grantor are sold, transferred or otherwise Disposed of in a transaction
permitted by the Loan Agreement; provided that Borrower shall have delivered to
Lender, at least ten (10) Business Days (or such shorter period reasonably
acceptable to Collateral Agent) prior to the date of the proposed release, a
written request for release identifying the relevant Grantor and the terms of
the sale or other disposition in reasonable detail, including the price thereof
and any expenses in connection therewith, together with a certification signed
by a Responsible Officer of Borrower stating that such transaction is in
compliance with the Loan Agreement and the other Loan Documents.

 

 

 27

 



 

18.3       Recitals; Incorporation. All of the Recitals, together with any and
all capitalized and defined terms and their respective meanings set forth
therein and in the preamble to this Agreement, and any and all Exhibits,
Schedules and/or other addenda or attachments hereto (whether now or hereafter,
and as any of the same may from time to time be amended or otherwise modified in
any respect), are all hereby incorporated into this Agreement, and made a part
hereof, by this reference. Grantor hereby represents and warrants to Lender that
all of the Recitals are true and correct in all material respects.

 

18.4       Indemnification. All of the provisions, consents, acknowledgments,
covenants, agreements, indemnifications and waivers set forth and made in
Section 11.2 of the Loan Agreement (entitled “Indemnification”) shall apply to
this Agreement (and, in the case of any such consents, acknowledgments,
covenants, agreements, indemnifications and waivers made by Borrower in such
Section, Grantor hereby confirms that the same shall be and hereby are deemed
expressly and independently made by Grantor in this Agreement) and are
incorporated herein by this reference, mutatis mutandis, as if fully set forth
herein.

 

18.5       Costs and Expenses. All of the provisions, consents, acknowledgments,
covenants, agreements and/or waivers (as the context may provide) set forth and
made in Section 11.5 of the Loan Agreement (entitled “Costs and Expenses”) shall
apply to this Agreement (and, in the case of any such consents, acknowledgments,
covenants, agreements and/or waivers made by Borrower in such Section, Grantor
hereby confirms that the same shall be and hereby are deemed expressly and
independently made by Grantor in this Agreement) and are incorporated herein by
this reference, mutatis mutandis, as if fully set forth herein.

 

18.6       Survival. In addition to any provisions hereof which, by their
express terms, are intended to survive the execution and delivery of this
Agreement, and the Indefeasible Satisfaction of the Obligations, all covenants,
agreements, representations and warranties made by Grantor (or otherwise deemed
made by Grantor by express incorporation and reference) in this Agreement
pertaining to and/or arising under the as-incorporated provisions of Sections
18.4 and 18.5 above, or otherwise in connection with the matters contemplated
thereby, shall survive the execution and delivery of this Agreement and the
payment in full of the Loan.

 

18.7       Construction and Interpretation. Each and all of the consents,
confirmations, acknowledgments and agreements set forth and made, and all rules
of construction and interpretation set forth, in Section 11.11 of the Loan
Agreement (entitled “Construction; Ambiguity; Interpretation”) shall apply to
this Agreement (and, in the case of any such consents, confirmations,
acknowledgments and agreements made by Borrower in such Section, Grantor hereby
confirms that the same shall be and hereby are deemed expressly and
independently made by Grantor in this Agreement) and are incorporated herein by
this reference, mutatis mutandis, as if fully set forth herein. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder (if any) shall be prepared, in accordance
with GAAP as in effect from time to time and applied on a consistent basis.

 

18.8        Severability. If any term of this Agreement shall be held to be
invalid, illegal or unenforceable, the validity of all other terms hereof shall
in no way be affected thereby, and this Agreement shall be construed and be
enforceable as if such invalid, illegal or unenforceable term had not been
included herein.

 

18.9        Binding Effect; Assignment. This Agreement shall create a continuing
security interest in the Collateral and shall (i) be binding upon Grantor and
its successors and permitted assigns, and (ii) inure, together with the rights
and remedies of Lender hereunder, to the benefit of Lender and each of its
respective successors, transferees and assigns and their respective officers,
directors, employees, affiliates, agents, advisors and controlling Persons;
provided that, Grantor shall not assign or otherwise transfer any of its rights
or obligations under this Agreement without the express prior written consent of
Lender and any attempted assignment or transfer without such consent shall in
all events be null and void. Without limiting the generality of the foregoing
subclause (ii), Lender may assign or otherwise transfer any Obligations
(including, without limitation, any Indebtedness constituting any Obligations)
held by it and secured by this Agreement to any other Person, and such other
Person shall thereupon become vested with all the benefits in respect thereof
granted to Lender, herein or otherwise, subject to the provisions of the Loan
Agreement.

 28

 



 

18.10         Integration; Amendment. This Agreement, together with any and all
exhibits, schedules and other addenda hereto (all of which are hereby expressly
incorporated into this Agreement by this reference), and all other Loan
Documents executed and delivered in connection herewith, is intended by the
Parties as the final, complete and exclusive statement with respect to the
transactions contemplated hereby and thereby. All prior or contemporaneous
promises, agreements and understandings, whether oral, written, electronically
transmitted or otherwise, are hereby expressly deemed to be superseded by this
Agreement and all such other Loan Documents executed in connection herewith, and
no Party is relying on any promise, agreement or understanding not set forth in
this Agreement or in such other Loan Documents. No modification or amendment of
this Agreement or of any other Loan Document shall be effective, and the same
shall be null and void, unless the same shall be expressly approved in writing
by Lender, and, in any event, be made in writing and signed by each of the
Parties.

 

18.11         Counterparts; Reproductions; Electronic Signatures. This
Agreement, and any amendments, waivers, consents or supplements hereto, may be
executed in counterparts (and by different Parties in different counterparts),
each of which shall constitute an original, but all taken together shall
constitute a single contract. All of the confirmations, acknowledgments and
agreements set forth and made in Section 11.17 of the Loan Agreement (entitled
“Counterparts, Reproductions; Electronic Signatures”) shall apply to this
Agreement (and, in the case of any such confirmations, acknowledgments and
agreements made by Borrower in such Section, Grantor hereby confirms that the
same shall be and hereby are deemed expressly and independently made by Grantor
in this Agreement) and are incorporated herein by this reference, mutatis
mutandis, as if fully set forth herein.

 

18.12         Governing Law. This Agreement and the obligations arising
hereunder shall at all times be governed by, and construed in accordance with,
the laws of the State, excluding any conflicts of law rule or principle which
might refer such construction to the laws of another state, country, province or
jurisdiction. All of the provisions, consents, acknowledgments, agreements and
waivers set forth and made in Section 11.18 of the Loan Agreement (entitled
“Governing Law; Jurisdiction and Venue”) shall apply to this Agreement (and, in
the case of any such consents, acknowledgments, covenants, agreements and/or
waivers made by Borrower in such Section, Grantor hereby confirms that the same
shall be and hereby are deemed expressly and independently made by Grantor in
this Agreement) and are incorporated herein by this reference, mutatis mutandis,
as if fully set forth herein.

 

18.13         JURY TRIAL WAIVER. EXCEPT AS EXPRESSLY PROHIBITED BY APPLICABLE
LAW (AND, IF SO PROHIBITED, THEN TO THE MAXIMUM EXTENT PERMITTED THEREBY), EACH
PARTY HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVES ANY RIGHT SUCH PARTY
MAY HAVE TO A TRIAL BY JURY IN ANY SUIT, ACTION OR OTHER LEGAL PROCEEDING
RELATING DIRECTLY OR INDIRECTLY TO THE OBLIGATIONS, ANY COLLATERAL OR OTHER
SECURITY FOR THE OBLIGATIONS, THIS AGREEMENT OR ANY OTHER OF THE LOAN DOCUMENTS,
AND/OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE, AND WHETHER BY CLAIM, COUNTERCLAIM OR OTHERWISE.
EACH PARTY HEREBY: (A) CERTIFIES THAT NO AGENT, ATTORNEY, REPRESENTATIVE OR ANY
OTHER PERSON HAS REPRESENTED TO IT, WHETHER EXPRESSLY OR OTHERWISE, THAT THE
OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF
LITIGATION; (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO EXECUTE AND DELIVER
THIS LOAN DOCUMENT AND ALL OTHER OF THE LOAN DOCUMENTS TO WHICH IT IS A PARTY
(OR TO WHICH IT IS OTHERWISE BOUND) BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS CONTAINED IN THIS SECTION 18.13; AND (C) AGREES NOT TO SEEK
TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL
CANNOT BE, OR HAS NOT BEEN, WAIVED.

 29

 



 

18.14        Independent Counsel. All of the representations, confirmations,
agreements and acknowledgments set forth and/or made by in Section 11.22 of the
Loan Agreement (entitled “Independent Counsel”) shall apply to this Agreement
(and, in the case of any such representations, confirmations, agreements and
acknowledgments made by Borrower in such Section, Grantor hereby confirms that
the same shall be and hereby are deemed expressly and independently made by
Grantor in this Agreement) and are incorporated herein by this reference,
mutatis mutandis, as if fully set forth herein.

 

18.15        Relationship of the Parties. For the avoidance of doubt, and for
purposes of this Agreement and all other of the Loan Documents, the Parties each
hereby acknowledge and agree that (i) neither Grantor nor any other of the
Obligors, nor any of Grantor’s or any other of the Obligors’ respective
Affiliates, shall ever be deemed to be an Indemnified Party; (ii) the
relationship between Lender and Grantor is only that of a secured party and
debtor, respectively; and (iii) Grantor and the other Obligors and all of their
respective Affiliates on the one hand, and Lender and its respective Affiliates
on the other hand, are not (and shall not hold themselves out to be) agents,
employees, joint venturers, Affiliates and/or partners of each other.

 

18.16        Notices. All notices, demands, requests, consents or approvals
required, permitted, contemplated or desired to be given hereunder (each, for
purposes of this Section 18.16, a “Notice”) shall be in writing—and shall be
made and deemed to have been validly served, given or delivered—in accordance
with the provisions of Section 11.14 of the Loan Agreement (entitled “Notices”),
which such Section and all of the provisions thereof shall apply to this
Agreement and are all incorporated herein by this reference, mutatis mutandis,
as if fully set forth herein; provided, however, that (i) with respect any
Grantor other than Borrower, such Grantor’s address for any Notice shall be the
respective address ascribed to Grantor in the preamble to this Agreement, or on
any counterpart signature page or joinder hereto; and (ii) Lender shall be
entitled to rely upon any written notice, statement, certificate, order or other
document or any telephone message believed by it to be genuine and correct and
to have been signed, sent or made by the proper Person, and, with respect to all
matters pertaining to this Agreement and its duties hereunder.

 

[Remainder of Page Intentionally Left Blank; Lender’s and the

Grantors’ Respective Signature Pages, and Exhibits, Follow]

 

 30

 

 

IN WITNESS WHEREOF, Lender caused this Agreement to be executed and delivered by
its duly authorized signatory as an instrument under seal as of the Effective
Date.

 

        LENDER:         Fidelity Co-Operative Bank Witness:                    
  By:   Witness Signature   Name: Sally A. Buffum Witness Name:     Title:
Senior Vice President

 

Lender’s Signature Page To:

Master Security Agreement

Fidelity Bank

Murida Furniture Co., Inc., Vystar Corporation & Affiliated Grantors

 

 

 

 

IN WITNESS WHEREOF, the undersigned Borrower, in such capacity and in its
capacity as a “Grantor” hereunder, has caused this Agreement to be executed and
delivered by its duly authorized signatory as an instrument under seal as of the
Effective Date.

 

        BORROWER:         Murida Furniture Co., Inc. Witnesses:                
      By:   Witness Signature   Name: Steven Rotman Witness Name:     Title:
President

 

Borrower (Rotmans’) Signature Page To:

Master Security Agreement

Fidelity Bank

Murida Furniture Co., Inc., Vystar Corporation & Affiliated Grantors

 

 

 

 

IN WITNESS WHEREOF, the undersigned Borrower, in such capacity and in its
capacity as a “Grantor” hereunder, has caused this Agreement to be executed and
delivered by its duly authorized signatory as an instrument under seal as of the
Effective Date.

 

        BORROWER:         Vystar Corporation Witnesses:                      
By:   Witness Signature   Name: Steven Rotman Witness Name:     Title: President
& CEO

 

Borrower (Vystar’s) Signature Page To:

Master Security Agreement

Fidelity Bank

Murida Furniture Co., Inc., Vystar Corporation & Affiliated Grantors

 

 

 

 

EXHIBIT A

PERFECTION CERTIFICATE(S)

 

[Immediately Follows This Page]

 

Exhibit A To:

Master Security Agreement

Fidelity Bank

Murida Furniture Co., Inc., Vystar Corporation & Affiliated Grantors

 

 

 

 

EXHIBIT B

INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

[Immediately Follows This Page]

 

Exhibit B To:

Master Security Agreement

Fidelity Bank

Murida Furniture Co., Inc., Vystar Corporation & Affiliated Grantors

 

 